EXHIBIT (17)(b)(v) Massachusetts  New Jersey  New York  Pennsylvania Fund shares are not insured by the FDIC and are not deposits or other obligations of, or guaranteed by, any depository institution. Shares are subject to investment risks, including possible loss of principal invested. This report must be preceded or accompanied by a current prospectus or summary prospectus. Before investing, investors should consider carefully the investment objective, risks, and charges and expenses of a mutual fund. This and other important information is contained in the prospectus or summary prospectus, which can be obtained from a financial advisor. Prospective investors should read the prospectus carefully before investing. For further information, please call 1-800-262-1122. Annual Report March 31, 2011 Eaton Vance Limited Maturity Municipal Income Funds Table of Contents Managements Discussion of Fund Performance 2 Performance and Fund Profiles Massachusetts 4 New Jersey 6 New York 8 Pennsylvania 10 Endnotes and Additional Disclosures 12 Fund Expenses 13 Financial Statements 16 Federal Tax Information 61 Management and Organization 62 Important Notices 64 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Managements Discussion of Fund Performance Economic and Market Conditions After beginning 2010 with 3.7% gross domestic product (GDP) growth, the U.S. economy slowed to 1.7% in the second quarter and then began a month-by-month trudge back to daylight, ending with fourth-quarter growth of 3.1%. Initial data suggest the economy maintained its fourth-quarter pace into 2011. Consumer spending (about two-thirds of GDP) grew at a 4.0% rate in the fourth quarter, the fastest since the final quarter of 2006. In 2011, however, concerns loomed that rising oil prices could constrain consumer spending and slow the U.S. economic recovery. During the 12-month period ending March 31, 2011, acceleration in economic growth was due in part to massive stimulus by the Federal Reserve. The central bank, however, announced a June 2011 conclusion to its $600 billion quantitative easing program, leaving uncertainty about the economys growth pace thereafter. There were other clouds, too. U.S. unemployment, while better, was still high at 8.8%, and there was virtually no good news in the U.S. housing market. At the same time, the nation is facing record budget deficits, a focus, if not a preoccupation, for President Obama and Congress as 2011 began. For the first five months of the period (AprilAugust), the tax-exempt bond market was generally characterized by solid performance, declining yields and moderate demand. There was, however, growing concern about municipal credit quality. This concern was primarily triggered by large deficits, uncertainty about pension funding and the end of federal stimulus. It was exacerbated by significant media attention on the fiscal stress of some issuers. In November and December of 2010, municipal bond prices declined precipitously. Initially, municipals followed a general weakening in the U.S. Treasury market, but they continued to drop in the wake of unprecedented outflows from retail investors, who were concerned by volatility and high-profile predictions of municipal bond defaults. Municipal bond supply also vaulted as 2010 closed, driven by issuers that came to market ahead of the termination of the taxable municipal Build America Bond program. The first quarter of 2011 saw a modest recovery in municipal bond prices, as retail investors calmed and institutional cross-over investors maneuvered to take advantage of relatively cheap yields on 5%-coupon, long-term, highly rated municipal bonds. Scant new issue supply helped shore up the market as well. At March 31, 2011, municipal bond yields looked attractive versus yields on U.S. Treasuries, particularly at the long end of the municipal bond curve. During the 12-month period, the municipal bond market posted returns that were largely positive. Returns were higher for shorter-maturity bonds and declined as you moved up the maturity curve, registering in negative territory for bonds with the longest maturities. The Funds primary benchmark, the Barclays Capital 7 Year Municipal Bond Index (the Index)an unmanaged index of municipal bonds traded in the U.S. with maturities ranging from 6 to 8 yearsgained 3.93% for the period. 1 Management Discussion In this difficult environment, the Funds underperformed the Index and their Lipper Peer Group average for the year ending March 31, 2011. During the period, bonds rated BBB and AAA, the low and high tiers of the investment-grade grouping, were the best performers. Because the Funds overall were generally underweight in AAA-rated bonds, performance lagged relative to the Index, but general overweights to BBB-rated bonds partially offset this. The Funds holdings in unrated bonds also boosted relative performance. The Index had no representation in bonds with durations of eight years or longer, whereas the Funds had such exposure, and it generally detracted from relative performance. Holdings in prerefunded bonds boosted performance overall. The Funds, however, were underweight in general obligation bonds relative to the Index, and this proved a drag on performance. The Funds See Endnotes and Additional Disclosures on page 12. 2 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Managements Discussion of Fund Performance overall holdings in revenue bonds performed substantially in line with those in the Index, with hospital bonds making a meaningful contribution to relative performance. For the period, New Jersey bonds generally underperformed bonds issued by other states. Because the New Jersey Limited Maturity Municipal Income Fund must invest at least 80% of its net assets in municipal obligations exempt from New Jersey state income tax, while the Index contains only 3.5% New Jersey bonds, the Funds concentration in New Jersey bonds was a factor in its underperformance. Hedge positions using Treasury futuresa strategy that management has used to help mitigate interest-rate riskwas also a significant detractor from the Funds performance as Treasury interest rates declined during the period. Clearly, many state and local governments continue to face daunting fiscal problems. Yet many, even those with some of the most severe budget problemsIllinois, California, New York and New Jerseyhave made real progress in bringing budgets into line through lower spending, higher taxes or both. Tax revenues have also been on the rise in many areas as the economy slowly improves. We will continue to monitor developments and make strategic adjustments to the portfolios as appropriate, while maintaining a long-term perspective, which we believe will serve municipal investors well over time. As we move ahead, we continue to focus on state and local government budget deficits, which are expected to peak in 2011. The decline in tax revenues appears to be reaching a bottom, with some municipalities realizing growth in tax receipts due to a combination of slim economic growth and an increase in actual tax rates. However, spending continues to grow faster than tax receipts despite deep spending cuts enacted by some government officials. We will continue to analyze any new developments and solutions that government leaders formulate to address their fiscal problems. See Endnotes and Additional Disclosures on page 12. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, current Fund performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 3 Eaton Vance Massachusetts Limited Maturity Municipal Income Fund March 31, 2011 Performance 2 Portfolio Manager William H. Ahern, Jr., CFA Class A Class B Class C Class I Symbol EXMAX ELMAX EZMAX EMAIX Inception Dates 6/27/96 6/1/92 12/8/93 8/3/10 % Average Annual Total Returns at NAV One Year 1.46 0.70 0.62 N.A. Five Years 3.11 2.33 2.32 N.A. 10 Years 3.52 2.73 2.74 N.A. Since Inception 3.95 3.45 3.03 -1.39 % SEC Average Annual Total Returns with maximum sales charge One Year -0.81 -2.24 -0.36 N.A. Five Years 2.65 2.33 2.32 N.A. 10 Years 3.29 2.73 2.74 N.A. Since Inception 3.79 3.45 3.03 -1.39 % Maximum Sales Charge 2.25 3.00 1.00 N.A. Performance of $10,000 3 This graph shows the change in value of a hypothetical investment of $10,000 in Class B of the Fund for the period indicated. For comparison, the same investment is shown in the indicated Index. With Maximum Period Beginning At NAV Sales Charge Class A 3/31/01 $14,141 $13,827 Class C 3/31/01 $13,101 $13,101 Class I 8/3/10 $9,861 $9,861 See Endnotes and Additional Disclosures on page 12. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, current Fund performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 4 Eaton Vance Massachusetts Limited Maturity Municipal Income Fund March 31, 2011 Performance (continued) % Total Annual Operating Expense Ratios 4 Class A Class B Class C Class I 0.82 1.57 1.57 0.67 % Distribution Rates/Yields Class A Class B Class C Class I Distribution Rate 5 3.57 2.80 2.82 3.75 Taxable-Equivalent Distribution Rate 5.80 4.55 4.58 6.09 SEC 30-day Yield 7 2.28 1.57 1.58 2.49 Taxable-Equivalent SEC 30-day Yield 3.70 2.55 2.57 4.05 Comparative Performance 3/31/10  3/31/11 1 % Return Barclays Capital 7 Year Municipal Bond Index 3.93 * Lipper Other States Intermediate Municipal Debt Funds Classification 1.76 * * Source: Lipper. Fund Profile See Endnotes and Additional Disclosures on page 12. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, current Fund performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 5 Eaton Vance New Jersey Limited Maturity Municipal Income Fund March 31, 2011 Performance 2 Portfolio Manager Craig R. Brandon, CFA Class A Class B Class C Class I Symbol EXNJX ELNJX EZNJX ENJIX Inception Dates 6/27/96 6/1/92 8/1/06 8/3/10 % Average Annual Total Returns at NAV One Year -0.71 -1.45 -1.35 N.A. Five Years 2.62 1.88 N.A. N.A. 10 Years 3.22 2.44 N.A. N.A. Since Inception 3.81 3.34 1.75 -3.35 % SEC Average Annual Total Returns with maximum sales charge One Year -2.94 -4.33 -2.31 N.A. Five Years 2.16 1.88 N.A. N.A. 10 Years 2.99 2.44 N.A. N.A. Since Inception 3.65 3.34 1.75 -3.35 % Maximum Sales Charge 2.25 3.00 1.00 N.A. Performance of $10,000 3 This graph shows the change in value of a hypothetical investment of $10,000 in Class B of the Fund for the period indicated. For comparison, the same investment is shown in the indicated Index. With Maximum Period Beginning At NAV Sales Charge Class A 3/31/01 $13,729 $13,426 Class C 8/1/06 $10,844 $10,844 Class I 8/3/10 $9,665 $9,665 See Endnotes and Additional Disclosures on page 12. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, current Fund performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 6 Eaton Vance New Jersey Limited Maturity Municipal Income Fund March 31, 2011 Performance (continued) % Total Annual Operating Expense Ratios 4 Class A Class B Class C Class I 0.85 1.60 1.59 0.70 % Distribution Rates/Yields Class A Class B Class C Class I Distribution Rate 5 3.25 2.49 2.50 3.35 Taxable-Equivalent Distribution Rate 5.49 4.21 4.23 5.66 SEC 30-day Yield 7 2.64 1.95 1.95 2.86 Taxable-Equivalent SEC 30-day Yield 4.46 3.30 3.30 4.83 Comparative Performance 3/31/10  3/31/11 1 % Return Barclays Capital 7 Year Municipal Bond Index 3.93 * Lipper Other States Intermediate Municipal Debt Funds Classification 1.76 * * Source: Lipper. Fund Profile See Endnotes and Additional Disclosures on page 12. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, current Fund performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 7 Eaton Vance New York Limited Maturity Municipal Income Fund March 31, 2011 Performance 2 Portfolio Manager William H. Ahern, Jr., CFA Class A Class B Class C Class I Symbol EXNYX ELNYX EZNYX ENYIX Inception Dates 6/27/96 5/29/92 12/8/93 8/3/10 % Average Annual Total Returns at NAV One Year 1.42 0.66 0.66 N.A. Five Years 2.80 2.03 2.04 N.A. 10 Years 3.32 2.54 2.55 N.A. Since Inception 4.09 3.57 3.11 -1.26 % SEC Average Annual Total Returns with maximum sales charge One Year -0.82 -2.28 -0.32 N.A. Five Years 2.34 2.03 2.04 N.A. 10 Years 3.09 2.54 2.55 N.A. Since Inception 3.93 3.57 3.11 -1.26 % Maximum Sales Charge 2.25 3.00 1.00 N.A. Performance of $10,000 3 This graph shows the change in value of a hypothetical investment of $10,000 in Class B of the Fund for the period indicated. For comparison, the same investment is shown in the indicated Index. With Maximum Period Beginning At NAV Sales Charge Class A 3/31/01 $13,869 $13,561 Class C 3/31/01 $12,864 $12,864 Class I 8/3/10 $9,874 $9,874 See Endnotes and Additional Disclosures on page 12. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, current Fund performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 8 Eaton Vance New York Limited Maturity Municipal Income Fund March 31, 2011 Performance (continued) % Total Annual Operating Expense Ratios 4 Class A Class B Class C Class I 0.81 1.56 1.56 0.66 % Distribution Rates/Yields Class A Class B Class C Class I Distribution Rate 5 3.74 2.98 2.99 3.89 Taxable-Equivalent Distribution Rate 6.32 5.04 5.05 6.57 SEC 30-day Yield 7 2.80 2.12 2.12 3.02 Taxable-Equivalent SEC 30-day Yield 4.73 3.58 3.58 5.10 Comparative Performance 3/31/10  3/31/11 1 % Return Barclays Capital 7 Year Municipal Bond Index 3.93 * Lipper New York Intermediate Municipal Debt Funds Classification 1.30 * * Source: Lipper. Fund Profile See Endnotes and Additional Disclosures on page 12. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, current Fund performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 9 Eaton Vance Pennsylvania Limited Maturity Municipal Income Fund March 31, 2011 Performance 2 Portfolio Manager Adam A. Weigold, CFA Class A Class B Class C Class I Symbol EXPNX ELPNX EZPNX EIPNX Inception Dates 6/27/96 6/1/92 12/8/93 8/3/10 % Average Annual Total Returns at NAV One Year 1.16 0.41 0.38 N.A. Five Years 2.94 2.18 2.17 N.A. 10 Years 3.55 2.77 2.78 N.A. Since Inception 4.06 3.58 3.10 -1.27 % SEC Average Annual Total Returns with maximum sales charge One Year -1.10 -2.52 -0.60 N.A. Five Years 2.47 2.18 2.17 N.A. 10 Years 3.31 2.77 2.78 N.A. Since Inception 3.90 3.58 3.10 -1.27 % Maximum Sales Charge 2.25 3.00 1.00 N.A. Performance of $10,000 3 This graph shows the change in value of a hypothetical investment of $10,000 in Class B of the Fund for the period indicated. For comparison, the same investment is shown in the indicated Index. With Maximum Period Beginning At NAV Sales Charge Class A 3/31/01 $14,182 $13,858 Class C 3/31/01 $13,152 $13,152 Class I 8/3/10 $9,873 $9,873 See Endnotes and Additional Disclosures on page 12. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, current Fund performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 10 Eaton Vance Pennsylvania Limited Maturity Municipal Income Fund March 31, 2011 Performance (continued) % Total Annual Operating Expense Ratios 4 Class A Class B Class C Class I 0.84 1.59 1.59 0.69 % Distribution Rates/Yields Class A Class B Class C Class I Distribution Rate 5 3.83 3.07 3.08 4.08 Taxable-Equivalent Distribution Rate 6.08 4.87 4.89 6.48 SEC 30-day Yield 7 2.85 2.16 2.16 3.08 Taxable-Equivalent SEC 30-day Yield 4.52 3.43 3.43 4.89 Comparative Performance 3/31/10  3/31/11 1 % Return Barclays Capital 7 Year Municipal Bond Index 3.93 * Lipper Other States Intermediate Municipal Debt Funds Classification 1.76 * * Source: Lipper. Fund Profile See Endnotes and Additional Disclosures on page 12. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, current Fund performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 11 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Endnotes and Additional Disclosures 1. It is not possible to invest directly in an Index or a Lipper Classification. Total returns shown for an Index do not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in an Index. The Barclays Capital 7 Year Municipal Bond Index is an unmanaged index of municipal bonds traded in the U.S with maturities ranging from 6-8 years. The Lipper total return is the average total return, at NAV, of funds that are in the Funds Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. Index and Lipper returns are available as of month end only. 2. Returns for Class I shares are cumulative since inception. Total Returns are shown at NAV and do not include applicable sales charges. If sales charges were deducted, the returns would be lower. SEC Total Returns for Class A reflect the maximum 2.25% sales charge. SEC Total Returns for Class B reflect the applicable contingent deferred sales charges (CDSC) based on the following schedule: 3% - 1st year; 2.5% - 2nd year; 2% - 3rd year; 1% - 4th year. SEC Total Returns for Class C reflect a 1% CDSC for the first year. Class I shares are not subject to a sales charge. 3. The hypothetical performance in the line graph and the total returns in the tables do not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. 4. Source: Prospectus dated 8/1/10. 5. Distribution Rate is the last regular distribution per share in the period (annualized) divided by the Fund NAV at the end of the period. 6. Taxable-equivalent figure assumes maximum combined federal and state income tax rates. Lower income tax rates would result in lower tax-equivalent figures. The maximum combined income tax rates were as follows as of 3/31/11: Massachusetts 38.45% New Jersey 40.83% New York 40.83% Pennsylvania 37.00% 7. Fund SEC 30-day yields are calculated by dividing net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 8. Rating Distribution is determined by dividing the total market value of Fund issues by its total investments. Ratings are based on Moodys, S&P or Fitch, as applicable. Credit ratings are based largely on the rating agencys investment analysis at the time of rating and the rating assigned to any particular security is not necessarily a reflection of the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. If securities are rated differently by the rating agencies, the higher rating is applied. The views expressed throughout this report are those of portfolio management and are current only through the end of the period of the report as stated on the cover. These views are subject to change at any time based upon market or other conditions, and the investment adviser disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a fund are based on many factors, may not be relied on as an indication of trading intent on behalf of any Eaton Vance fund. Portfolio information provided in the report may not be representative of the Funds current or future investments and may change due to active management. 12 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Fund Expenses Example: As a Fund shareholder, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchases and redemption fees (if applicable); and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of Fund investing and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (October 1, 2010 March 31, 2011). Actual Expenses: The first section of each table below provides information about actual account values and actual expenses. You may use the information in this section, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first section under the heading entitled Expenses Paid During Period to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes: The second section of each table below provides information about hypothetical account values and hypothetical expenses based on the actual Fund expense ratio and an assumed rate of return of 5% per year (before expenses), which is not the actual Fund return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in each table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption fees (if applicable). Therefore, the second section of each table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would be higher. Eaton Vance Massachusetts Limited Maturity Municipal Income Fund Beginning Ending Expenses Paid Annualized Account Value Account Value During Period* Expense (10/1/10) (3/31/11) (10/1/10  3/31/11) Ratio Actual Class A $1,000.00 $ 974.40 $3.94 0.80% Class B $1,000.00 $ 970.80 $7.67 1.56% Class C $1,000.00 $ 970.00 $7.61 1.55% Class I $1,000.00 $ 975.30 $3.25 0.66% Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,020.90 $4.03 0.80% Class B $1,000.00 $1,017.20 $7.85 1.56% Class C $1,000.00 $1,017.20 $7.80 1.55% Class I $1,000.00 $1,021.60 $3.33 0.66% * Expenses are equal to the Funds annualized expense ratio for the indicated Class, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on September 30, 2010. 13 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Fund Expenses  continued Eaton Vance New Jersey Limited Maturity Municipal Income Fund Beginning Ending Expenses Paid Annualized Account Value Account Value During Period* Expense (10/1/10) (3/31/11) (10/1/10  3/31/11) Ratio Actual Class A $1,000.00 $ 955.10 $4.00 0.82% Class B $1,000.00 $ 950.60 $7.64 1.57% Class C $1,000.00 $ 951.50 $7.64 1.57% Class I $1,000.00 $ 955.00 $3.31 0.68% Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,020.80 $4.13 0.82% Class B $1,000.00 $1,017.10 $7.90 1.57% Class C $1,000.00 $1,017.10 $7.90 1.57% Class I $1,000.00 $1,021.50 $3.43 0.68% * Expenses are equal to the Funds annualized expense ratio for the indicated Class, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on September 30, 2010. Eaton Vance New York Limited Maturity Municipal Income Fund Beginning Ending Expenses Paid Annualized Account Value Account Value During Period* Expense (10/1/10) (3/31/11) (10/1/10  3/31/11) Ratio Actual Class A $1,000.00 $ 974.60 $3.84 0.78% Class B $1,000.00 $ 970.00 $7.47 1.52% Class C $1,000.00 $ 970.90 $7.47 1.52% Class I $1,000.00 $ 974.70 $3.10 0.63% Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,021.00 $3.93 0.78% Class B $1,000.00 $1,017.40 $7.65 1.52% Class C $1,000.00 $1,017.40 $7.65 1.52% Class I $1,000.00 $1,021.80 $3.18 0.63% * Expenses are equal to the Funds annualized expense ratio for the indicated Class, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on September 30, 2010. 14 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Fund Expenses  continued Eaton Vance Pennsylvania Limited Maturity Municipal Income Fund Beginning Ending Expenses Paid Annualized Account Value Account Value During Period* Expense (10/1/10) (3/31/11) (10/1/10  3/31/11) Ratio Actual Class A $1,000.00 $ 976.60 $4.04 0.82% Class B $1,000.00 $ 973.00 $7.67 1.56% Class C $1,000.00 $ 972.80 $7.72 1.57% Class I $1,000.00 $ 976.30 $3.25 0.66% Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,020.80 $4.13 0.82% Class B $1,000.00 $1,017.20 $7.85 1.56% Class C $1,000.00 $1,017.10 $7.90 1.57% Class I $1,000.00 $1,021.60 $3.33 0.66% * Expenses are equal to the Funds annualized expense ratio for the indicated Class, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on September 30, 2010. 15 Eaton Vance Massachusetts Limited Maturity Municipal Income Fund March 31, 2011 Portfolio of Investments Tax-Exempt Investments  97.3% Principal Amount Security (000s omitted) Value Education  15.4% Massachusetts Health and Educational Facilities Authority, (Boston College), 5.375%, 6/1/14 $1,000 $ 1,067,230 Massachusetts Health and Educational Facilities Authority, (College of the Holy Cross), 5.00%, 9/1/20 1,000 1,093,180 Massachusetts Health and Educational Facilities Authority, (Harvard University), 5.50%, 11/15/36 1,055 1,118,543 Massachusetts Health and Educational Facilities Authority, (Massachusetts Institute of Technology), 5.375%, 7/1/17 1,000 1,182,560 Massachusetts Health and Educational Facilities Authority, (Massachusetts Institute of Technology), 5.50%, 7/1/22 1,645 1,972,437 Massachusetts Health and Educational Facilities Authority, (Tufts University), 5.00%, 8/15/18 100 113,597 Massachusetts Health and Educational Facilities Authority, (Tufts University), 5.25%, 8/15/19 200 226,266 Massachusetts Health and Educational Facilities Authority, (Tufts University), 5.25%, 8/15/20 150 167,416 Massachusetts Health and Educational Facilities Authority, (Tufts University), 5.50%, 8/15/15 750 865,065 University of Massachusetts Building Authority, 5.00%, 5/1/20 1,000 1,115,140 $ 8,921,434 Electric Utilities  2.7% Massachusetts Development Finance Agency, (Devens Electric System), 5.75%, 12/1/20 $ 500 $ 501,440 Massachusetts Development Finance Agency, (Dominion Energy Brayton), 5.75% to 5/1/19 (Put Date), 12/1/42 1,000 1,066,780 $ 1,568,220 Escrowed / Prerefunded  12.5% Massachusetts Development Finance Agency, (Massachusetts College of Pharmacy), Escrowed to Maturity, 5.00%, 7/1/11 $ 580 $ 586,844 Massachusetts Development Finance Agency, (Milton Academy), Prerefunded to 9/1/13, 5.00%, 9/1/19 1,000 1,100,780 Massachusetts State Federal Highway Grant Anticipation Notes, Escrowed to Maturity, 0.00%, 6/15/15 2,000 1,853,200 Massachusetts Turnpike Authority, Escrowed to Maturity, 5.00%, 1/1/13 515 540,359 Massachusetts Turnpike Authority, Escrowed to Maturity, 5.00%, 1/1/20 2,100 2,435,916 Massachusetts Water Pollution Abatement Trust, Escrowed to Maturity, 5.25%, 8/1/14 680 741,200 $ 7,258,299 Principal Amount Security (000s omitted) Value General Obligations  8.4% Burlington, 5.00%, 2/1/15 $ 500 $ 564,705 Burlington, 5.00%, 2/1/16 500 573,935 Manchester Essex Regional School District, 5.00%, 1/15/20 1,000 1,111,590 Wellesley, 5.00%, 6/1/16 1,100 1,274,724 Wellesley, 5.00%, 6/1/17 1,150 1,340,336 $ 4,865,290 Hospital  9.4% Massachusetts Development Finance Agency, (Tufts Medical Center), 5.50%, 1/1/22 $ 500 $ 490,815 Massachusetts Health and Educational Facilities Authority, (Baystate Medical Center), 5.00% to 7/1/15 (Put Date), 7/1/39 500 540,120 Massachusetts Health and Educational Facilities Authority, (Baystate Medical Center), 5.75%, 7/1/14 600 619,764 Massachusetts Health and Educational Facilities Authority, (Baystate Medical Center), 5.75%, 7/1/15 865 889,834 Massachusetts Health and Educational Facilities Authority, (Dana-Farber Cancer Institute), 5.25%, 12/1/24 1,000 1,019,510 Massachusetts Health and Educational Facilities Authority, (Partners Healthcare System), 5.00%, 7/1/18 750 826,785 Massachusetts Health and Educational Facilities Authority, (Partners Healthcare System), 5.00%, 7/1/22 1,000 1,053,800 $ 5,440,628 Industrial Development Revenue  1.1% Virgin Islands Public Finance Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 $ 745 $ 623,282 $ 623,282 Insured  Education  2.3% Massachusetts Development Finance Agency, (Simmons College), (XLCA), 5.25%, 10/1/21 $ 215 $ 215,000 University of Massachusetts Building Authority, (AMBAC), 5.25%, 11/1/13 1,000 1,090,350 $ 1,305,350 Insured  Electric Utilities  7.3% Massachusetts Power Supply System, (Municipal Wholesale Electric Co.), (NPFG), 5.25%, 7/1/12 $1,000 $ 1,036,770 Massachusetts Power Supply System, (Municipal Wholesale Electric Co.), (NPFG), 5.25%, 7/1/13 1,000 1,032,450 16 See Notes to Financial Statements. Eaton Vance Massachusetts Limited Maturity Municipal Income Fund March 31, 2011 Portfolio of Investments  continued Principal Amount Security (000s omitted) Value Insured  Electric Utilities (continued) Puerto Rico Electric Power Authority, (NPFG), 5.50%, 7/1/18 $2,000 $ 2,166,760 $ 4,235,980 Insured  Escrowed / Prerefunded  3.1% Boston, (NPFG), Prerefunded to 2/1/12, 5.00%, 2/1/19 $1,000 $ 1,038,960 Massachusetts Turnpike Authority, (FGIC), Escrowed to Maturity, 5.125%, 1/1/23 635 727,869 $ 1,766,829 Insured  General Obligations  7.3% Boston, (NPFG), 0.125%, 3/1/22 $3,105 $ 2,018,281 Massachusetts, (AMBAC), 5.00%, 7/1/12 1,000 1,056,710 Massachusetts, (NPFG), 5.25%, 8/1/22 1,000 1,150,980 $ 4,225,971 Insured  Hospital  2.6% Massachusetts Health and Educational Facilities Authority, (Cape Cod Healthcare), (AGC), 5.00%, 11/15/21 $ 500 $ 507,530 Massachusetts Health and Educational Facilities Authority, (Caregroup Healthcare System), (NPFG), 5.25%, 7/1/21 1,000 1,013,150 $ 1,520,680 Insured  Special Tax Revenue  4.1% Massachusetts, Special Obligation, (AGM), 5.50%, 6/1/21 $1,600 $ 1,862,448 Massachusetts, Special Obligation, Dedicated Tax Revenue, (FGIC), (NPFG), 5.50%, 1/1/29 500 522,835 $ 2,385,283 Insured  Transportation  1.7% Puerto Rico Highway and Transportation Authority, (AGM), 5.50%, 7/1/11 $1,000 $ 1,011,010 $ 1,011,010 Insured  Water and Sewer  2.0% Massachusetts Water Resources Authority, (AGM), 5.50%, 8/1/22 $1,000 $ 1,179,160 $ 1,179,160 Other Revenue  2.8% Massachusetts Health and Educational Facilities Authority, (Isabella Stewart Gardner Museum), 5.00%, 5/1/23 $1,000 $ 1,044,830 Principal Amount Security (000s omitted) Value Other Revenue (continued) Massachusetts Health and Educational Facilities Authority, (Woods Hole Oceanographic), 5.25%, 6/1/18 $ 500 $ 576,010 $ 1,620,840 Senior Living / Life Care  1.8% Massachusetts Development Finance Agency, (Berkshire Retirement), 5.60%, 7/1/19 $ 555 $ 554,978 Massachusetts Development Finance Agency, (Carleton- Willard Village), 5.25%, 12/1/25 275 264,690 Massachusetts Development Finance Agency, (Volunteers of America), 5.00%, 11/1/17 240 218,076 $ 1,037,744 Solid Waste  1.7% Massachusetts Industrial Finance Agency, (Ogden Haverhill), (AMT), 5.50%, 12/1/13 $1,000 $ 1,002,670 $ 1,002,670 Special Tax Revenue  5.4% Massachusetts, Special Obligation, 5.00%, 6/1/14 $ 500 $ 557,980 Massachusetts Bay Transportation Authority, 5.25%, 7/1/26 1,280 1,429,376 Massachusetts Bay Transportation Authority, Sales Tax, 5.25%, 7/1/16 1,000 1,160,910 $ 3,148,266 Transportation  0.9% Massachusetts Department of Transportation, (Metropolitan Highway System Revenue), 5.00%, 1/1/20 $ 500 $ 537,725 $ 537,725 Water and Sewer  4.8% Massachusetts Water Pollution Abatement Trust, 5.00%, 8/1/21 $1,000 $ 1,142,420 Massachusetts Water Pollution Abatement Trust, 5.00%, 8/1/25 1,000 1,106,970 Massachusetts Water Pollution Abatement Trust, 5.25%, 2/1/12 500 508,260 $ 2,757,650 Total Tax-Exempt Investments  97.3% (identified cost $53,804,285) Other Assets, Less Liabilities  2.7% $ 1,590,734 Net Assets  100.0% 17 See Notes to Financial Statements. Eaton Vance Massachusetts Limited Maturity Municipal Income Fund March 31, 2011 Portfolio of Investments  continued The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. FGIC - Financial Guaranty Insurance Company NPFG - National Public Finance Guaranty Corp. XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by Massachusetts municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at March 31, 2011, 31.3% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 0.4% to 17.7% of total investments. Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. When-issued security. Security (or a portion thereof) has been segregated to cover payable for when-issued securities. 18 See Notes to Financial Statements. Eaton Vance New Jersey Limited Maturity Municipal Income Fund March 31, 2011 Portfolio of Investments Tax-Exempt Investments  95.0% Principal Amount Security (000s omitted) Value Education  10.5% New Jersey Educational Facilities Authority, (Princeton Theological Seminary), 5.00%, 7/1/22 $1,000 $ 1,125,180 New Jersey Educational Facilities Authority, (Princeton University), 5.00%, 7/1/19 1,600 1,823,936 New Jersey Educational Facilities Authority, (University of Medicine and Dentistry of New Jersey), 7.125%, 12/1/23 250 280,060 Rutgers State University, Series F, 5.00%, 5/1/23 1,000 1,073,100 $ 4,302,276 Electric Utilities  1.1% New Jersey Economic Development Authority, Pollution Control Revenue, (PSEG Power), 5.00%, 3/1/12 $ 420 $ 431,785 $ 431,785 Escrowed / Prerefunded  1.0% New Jersey Economic Development Authority, (Kapkowski Road Landfill), Prerefunded to 5/15/14, 6.375%, 4/1/18 $ 350 $ 406,133 $ 406,133 General Obligations  7.9% Franklin Township School District, 4.00%, 8/15/22 $ 450 $ 461,583 Franklin Township School District, 5.00%, 8/15/22 1,000 1,117,770 Monmouth County Improvement Authority, 5.00%, 12/1/21 500 551,160 Princeton Regional School District, 4.75%, 2/1/22 1,000 1,085,020 $ 3,215,533 Hospital  6.9% Camden County Improvement Authority, (Cooper Health System), 5.25%, 2/15/20 $1,000 $ 970,960 New Jersey Health Care Facilities Financing Authority, (Atlantic City Medical Care Center), 6.00%, 7/1/12 265 272,510 New Jersey Health Care Facilities Financing Authority, (Hunterdon Medical Center), 5.25%, 7/1/25 500 488,685 New Jersey Health Care Facilities Financing Authority, (Virtua Health, Inc.), 5.25%, 7/1/17 1,000 1,075,040 $ 2,807,195 Housing  1.2% New Jersey Housing and Mortgage Finance Agency, SFMR, (AMT), 5.10%, 10/1/23 $ 500 $ 499,085 $ 499,085 Principal Amount Security (000s omitted) Value Industrial Development Revenue  1.6% New Jersey Economic Development Authority, (Continental Airlines), (AMT), 6.25%, 9/15/19 $ 450 $ 425,916 New Jersey Economic Development Authority, (New Jersey-American Water Co., Inc.), (AMT), 5.10%, 6/1/23 220 223,692 $ 649,608 Insured  Education  5.9% New Jersey Educational Facilities Authority, (Montclair State University), (NPFG), 3.75%, 7/1/24 $ 545 $ 494,838 New Jersey Educational Facilities Authority, (Ramapo College), (AMBAC), 4.50%, 7/1/21 1,000 1,005,890 New Jersey Educational Facilities Authority, (Ramapo College), (AMBAC), 4.60%, 7/1/14 900 905,427 $ 2,406,155 Insured  Electric Utilities  4.0% Cape May County Industrial Pollution Control Financing Authority, (Atlantic City Electric Co.), (NPFG), 6.80%, 3/1/21 $ 560 $ 659,394 Puerto Rico Electric Power Authority, (NPFG), 5.25%, 7/1/26 1,000 956,430 $ 1,615,824 Insured  Escrowed / Prerefunded  3.4% New Jersey Health Care Facilities Financing Authority, (AHS Hospital Corp.), (AMBAC), Escrowed to Maturity, 6.00%, 7/1/12 $1,300 $ 1,386,853 $ 1,386,853 Insured  General Obligations  8.7% Clearview Regional High School District, (FGIC), (NPFG), 5.375%, 8/1/15 $ 330 $ 360,221 Freehold Regional High School District, (FGIC), (NPFG), 5.00%, 3/1/18 250 281,283 Hillsborough Township School District, (AGM), 5.375%, 10/1/18 470 547,902 Jackson Township School District, (Baptist Healthcare Systems), (NPFG), 5.25%, 6/15/23 1,000 1,105,560 New Jersey, (AMBAC), 5.25%, 7/15/19 1,120 1,257,682 $ 3,552,648 Insured  Lease Revenue / Certificates of Participation  2.7% Hudson County, (NPFG), 6.25%, 6/1/15 $1,000 $ 1,100,490 $ 1,100,490 19 See Notes to Financial Statements. Eaton Vance New Jersey Limited Maturity Municipal Income Fund March 31, 2011 Portfolio of Investments  continued Principal Amount Security (000s omitted) Value Insured  Transportation  2.7% New Jersey Transportation Trust Fund Authority, (NPFG), 5.50%, 12/15/17 $1,000 $ 1,099,680 $ 1,099,680 Insured  Water and Sewer  8.5% North Hudson Sewer Authority, (NPFG), 5.125%, 8/1/22 $1,000 $ 1,008,580 Passaic Valley Water Commission, (AGM), 5.00%, 12/15/17 1,020 1,136,413 Pennsville Sewer Authority, (NPFG), 0.00%, 11/1/16 565 470,583 Pennsville Sewer Authority, (NPFG), 0.00%, 11/1/17 565 443,841 Pennsville Sewer Authority, (NPFG), 0.00%, 11/1/18 565 415,659 $ 3,475,076 Lease Revenue / Certificates of Participation  5.7% Bergen County Improvement Authority, (County Administration Complex), 5.00%, 11/15/24 $1,100 $ 1,240,063 New Jersey Economic Development Authority, (School Facilities Construction), 5.50%, 9/1/19 1,000 1,076,860 $ 2,316,923 Nursing Home  1.2% New Jersey Economic Development Authority, (Masonic Charity Foundation), 4.80%, 6/1/11 $ 500 $ 502,370 $ 502,370 Senior Living / Life Care  2.3% New Jersey Economic Development Authority, (Cranes Mill Project), 5.50%, 7/1/18 $ 520 $ 520,874 New Jersey Economic Development Authority, (Seabrook Village, Inc.), 5.00%, 11/15/12 400 400,716 $ 921,590 Special Tax Revenue  0.9% New Jersey Economic Development Authority, (Newark Downtown Distribution Management Corp.), 4.625%, 6/15/12 $ 180 $ 184,286 New Jersey Economic Development Authority, (Newark Downtown Distribution Management Corp.), 4.625%, 6/15/13 190 196,270 $ 380,556 Student Loan  2.5% New Jersey Higher Education Assistance Authority, 5.25%, 6/1/21 $1,000 $ 1,034,960 $ 1,034,960 Principal Amount Security (000s omitted) Value Transportation  10.7% New Jersey State Turnpike Authority, 5.00%, 1/1/20 $1,500 $ 1,604,175 New Jersey Transportation Trust Fund Authority, 5.25%, 12/15/21 1,000 1,039,290 Port Authority of New York and New Jersey, (AMT), 5.25%, 9/15/23 1,000 1,014,390 Port Authority of New York and New Jersey, (AMT), 5.50%, 7/15/12 700 702,534 $ 4,360,389 Water and Sewer  5.6% New Jersey Economic Environmental Infrastructure Trust, 5.00%, 9/1/20 $2,000 $ 2,289,080 $ 2,289,080 Total Tax-Exempt Investments  95.0% (identified cost $37,859,454) Other Assets, Less Liabilities  5.0% $ 2,026,469 Net Assets  100.0% The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. FGIC - Financial Guaranty Insurance Company NPFG - National Public Finance Guaranty Corp. SFMR - Single Family Mortgage Revenue The Fund invests primarily in debt securities issued by New Jersey municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at March 31, 2011, 37.8% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 1.7% to 21.7% of total investments. Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. 20 See Notes to Financial Statements. Eaton Vance New York Limited Maturity Municipal Income Fund March 31, 2011 Portfolio of Investments Tax-Exempt Investments  98.0% Principal Amount Security (000s omitted) Value Cogeneration  3.0% Babylon Industrial Development Agency, (Covanta Energy Corp.), 5.00%, 1/1/19 $2,000 $ 2,108,840 Suffolk County Industrial Development Agency, (Nissequogue Cogeneration Partners Facility), (AMT), 5.50%, 1/1/23 600 527,988 $ 2,636,828 Education  7.0% New York Dormitory Authority, (Cornell University), 5.00%, 7/1/23 $1,500 $ 1,637,355 New York Dormitory Authority, (Hamilton College), 5.00%, 7/1/21 455 516,484 New York Dormitory Authority, (St. Lawrence University), 5.00%, 7/1/14 1,000 1,076,590 New York Dormitory Authority, (State University Educational Facilities), 5.00%, 7/1/20 1,500 1,627,890 New York Dormitory Authority, (State University Educational Facilities), 5.25%, 5/15/15 600 660,918 Troy Industrial Development Authority, (Rensselaer Polytechnic Institute), 5.50%, 9/1/15 625 661,656 $ 6,180,893 Escrowed / Prerefunded  3.5% New York City Transitional Finance Authority, (Future Tax), Prerefunded to 2/15/12, 5.375%, 2/15/14 $ 500 $ 521,860 Triborough Bridge and Tunnel Authority, Escrowed to Maturity, 5.00%, 1/1/20 1,170 1,355,199 Triborough Bridge and Tunnel Authority, Prerefunded to 1/1/16, 5.375%, 1/1/19 1,000 1,173,730 $ 3,050,789 Health Care  Miscellaneous  0.1% Suffolk County Industrial Development Agency, (Alliance of Long Island Agencies), 7.50%, 9/1/15 $ 100 $ 101,272 $ 101,272 Hospital  9.7% Nassau County Industrial Development Agency, (North Shore Health System), 5.875%, 11/1/11 $ 290 $ 295,052 New York Dormitory Authority, (Interfaith Medical Center), 5.00%, 2/15/21 2,000 2,129,780 New York Dormitory Authority, (Lenox Hill Hospital), 5.75%, 7/1/13 1,000 1,012,620 New York Dormitory Authority, (Lenox Hill Hospital), 5.75%, 7/1/15 200 202,462 Principal Amount Security (000s omitted) Value Hospital (continued) New York Dormitory Authority, (Lenox Hill Hospital), 5.75%, 7/1/17 $ 500 $ 504,685 New York Dormitory Authority, (NYU Hospital Center), 5.00%, 7/1/20 740 759,240 New York Dormitory Authority, (NYU Hospital Center), 5.25%, 7/1/24 380 381,372 New York Health and Hospital Corp., 5.50%, 2/15/19 1,000 1,111,500 Saratoga County Industrial Development Agency, (Saratoga Hospital Project), 5.00%, 12/1/17 1,325 1,384,519 Suffolk County Industrial Development Agency, (Huntington Hospital), 6.00%, 11/1/22 750 761,160 $ 8,542,390 Housing  2.0% New York Housing Finance Agency, (Affordable Housing), (AMT), 5.05%, 11/1/22 $1,000 $ 996,310 New York Mortgage Agency, (AMT), 4.95%, 10/1/21 795 802,521 $ 1,798,831 Industrial Development Revenue  6.6% New York City Industrial Development Agency, (Terminal One Group), (AMT), 5.50%, 1/1/14 $1,250 $ 1,344,175 New York Environmental Facilities Corp., Solid Waste Disposal, (Waste Management Project), (AMT), 4.55%, 5/1/12 1,000 1,009,660 New York Liberty Development Corp., (Goldman Sachs Group, Inc.), 5.50%, 10/1/37 1,500 1,489,650 Puerto Rico Port Authority, (American Airlines, Inc.), (AMT), 6.25%, 6/1/26 1,200 955,620 Virgin Islands Public Finance Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 1,250 1,045,775 $ 5,844,880 Insured  Education  12.3% New York Dormitory Authority, (Canisius College), (NPFG), 5.00%, 7/1/16 $1,000 $ 1,045,230 New York Dormitory Authority, (City University), (AMBAC), 5.625%, 7/1/16 1,000 1,084,470 New York Dormitory Authority, (Educational Housing Services), (AMBAC), 5.25%, 7/1/20 1,420 1,476,857 New York Dormitory Authority, (New York University), (AMBAC), 5.50%, 7/1/19 1,000 1,148,440 New York Dormitory Authority, (Rochester Institute of Technology), (AMBAC), 5.25%, 7/1/21 1,085 1,172,451 New York Dormitory Authority, (St. Johns University), (NPFG), 5.25%, 7/1/21 1,455 1,572,273 21 See Notes to Financial Statements. Eaton Vance New York Limited Maturity Municipal Income Fund March 31, 2011 Portfolio of Investments  continued Principal Amount Security (000s omitted) Value Insured  Education (continued) New York Dormitory Authority, (State University Educational Facilities), (AGM), 5.75%, 5/15/17 $1,000 $ 1,168,800 New York Dormitory Authority, (Student Housing), (FGIC), (NPFG), 5.25%, 7/1/15 1,000 1,080,900 New York Dormitory Authority, (University Educational Facilities), (FGIC), (NPFG), 5.25%, 5/15/13 1,000 1,048,970 Insured  Electric Utilities  4.8% Long Island Power Authority, Electric Systems Revenue, (AGM), 0.00%, 6/1/15 $ 500 $ 456,940 Long Island Power Authority, Electric Systems Revenue, (FGIC), (NPFG), 5.00%, 12/1/22 1,000 1,039,610 Puerto Rico Electric Power Authority, (XLCA), 5.375%, 7/1/17 1,250 1,345,563 Puerto Rico Electric Power Authority, (XLCA), 5.375%, 7/1/18 1,250 1,340,500 $ 4,182,613 Insured  Escrowed / Prerefunded  2.1% New York Dormitory Authority, (Municipal Health Facilities), (AGM), Prerefunded to 7/15/11, 5.50%, 1/15/13 $1,000 $ 1,015,070 New York Dormitory Authority, (New York and Presbyterian Hospital), (AMBAC), Escrowed to Maturity, 5.50%, 8/1/11 500 508,100 Niagara County Industrial Development Agency, (Niagara University), (AMBAC), Escrowed to Maturity, 5.25%, 10/1/18 250 301,018 $ 1,824,188 Insured  General Obligations  3.9% Clarence Central School District, (AGM), 5.00%, 5/15/17 $ 500 $ 521,580 Monroe County, (Public Improvements), (NPFG), 6.00%, 3/1/19 1,000 1,138,460 Puerto Rico, (FGIC), 5.50%, 7/1/17 1,660 1,731,529 $ 3,391,569 Insured  Hospital  2.1% New York Dormitory Authority, (Memorial Sloan Kettering Cancer Center), (NPFG), 5.50%, 7/1/17 $1,600 $ 1,824,480 $ 1,824,480 Principal Amount Security (000s omitted) Value Insured  Lease Revenue / Certificates of Participation  1.2% New York Dormitory Authority, (Master BOCES Program- Oneida Herkimer Madison BOCES), (AGM), 5.25%, 8/15/20 $1,000 $ 1,089,000 $ 1,089,000 Insured  Special Tax Revenue  6.9% New York Local Government Assistance Corp., (NPFG), 0.00%, 4/1/13 $2,250 $ 2,201,827 New York Urban Development Corp., (Personal Income Tax), (AMBAC), 5.50%, 3/15/19 2,000 2,323,400 Puerto Rico Infrastructure Financing Authority, (FGIC), 5.50%, 7/1/19 1,500 1,552,125 $ 6,077,352 Insured  Transportation  9.1% Metropolitan Transportation Authority, (AMBAC), 5.50%, 11/15/18 $1,000 $ 1,111,960 Metropolitan Transportation Authority, (NPFG), 5.50%, 11/15/13 1,000 1,096,820 Monroe County Airport Authority, (NPFG), (AMT), 5.875%, 1/1/17 1,000 1,082,580 New York Thruway Authority, (AMBAC), 5.50%, 4/1/20 2,235 2,560,461 Triborough Bridge and Tunnel Authority, (NPFG), 5.50%, 11/15/18 1,920 2,199,475 $ 8,051,296 Lease Revenue / Certificates of Participation  0.6% New York Urban Development Corp., 5.00%, 1/1/18 $ 500 $ 551,670 $ 551,670 Other Revenue  5.7% Albany Industrial Development Agency, (Charitable Leadership), 6.00%, 7/1/19 $ 750 $ 480,458 Brooklyn Arena Local Development Corp., (Brooklyn Center Project), 5.75%, 7/15/16 750 809,362 New York City Transitional Finance Authority, 5.25%, 1/15/27 1,000 1,036,440 New York City Transitional Finance Authority, 6.00%, 7/15/33 540 581,996 New York City Trust for Cultural Resources, (Museum of Modern Art), 5.00%, 4/1/26 2,030 2,115,646 $ 5,023,902 22 See Notes to Financial Statements. Eaton Vance New York Limited Maturity Municipal Income Fund March 31, 2011 Portfolio of Investments  continued Principal Amount Security (000s omitted) Value Senior Living / Life Care  0.4% Mt. Vernon Industrial Development Agency, (Wartburg Senior Housing, Inc.), 6.15%, 6/1/19 $ 350 $ 329,203 $ 329,203 Special Tax Revenue  7.5% 34th Street Partnership, Inc., 5.00%, 1/1/17 $1,140 $ 1,209,859 New York City Transitional Finance Authority, (Future Tax), 5.00%, 5/1/24 1,900 2,033,456 New York Local Government Assistance Corp., 5.25%, 4/1/16 3,000 3,387,750 $ 6,631,065 Transportation  2.3% Metropolitan Transportation Authority, 5.00%, 11/15/21 $1,000 $ 1,046,670 Port Authority of New York and New Jersey, (AMT), 5.25%, 9/15/23 1,000 1,014,390 $ 2,061,060 Water and Sewer  7.2% Erie County Water Authority, 5.00%, 12/1/18 $1,000 $ 1,135,300 Monroe County Water Authority, 5.00%, 8/1/19 350 395,584 New York City Municipal Water Finance Authority, 5.00%, 6/15/21 2,430 2,634,314 New York Environmental Facilities Corp., Clean Water and Drinking Water, (Municipal Water Finance), 5.00%, 6/15/18 515 554,135 New York Environmental Facilities Corp., Clean Water and Drinking Water, (Municipal Water Finance), 5.00%, 6/15/20 1,000 1,078,910 New York Environmental Facilities Corp., Clean Water and Drinking Water, (Municipal Water Finance), 5.25%, 6/15/14 500 527,575 $ 6,325,818 Total Tax-Exempt Investments  98.0% (identified cost $84,090,692) Other Assets, Less Liabilities  2.0% $ 1,783,593 Net Assets  100.0% The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. FGIC - Financial Guaranty Insurance Company NPFG - National Public Finance Guaranty Corp. XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by New York municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at March 31, 2011, 43.1% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 3.1% to 17.8% of total investments. Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. 23 See Notes to Financial Statements. Eaton Vance Pennsylvania Limited Maturity Municipal Income Fund March 31, 2011 Portfolio of Investments Tax-Exempt Investments  98.6% Principal Amount Security (000s omitted) Value Cogeneration  0.4% Pennsylvania Economic Development Financing Authority, (Resource Recovery-Colver), (AMT), 5.125%, 12/1/15 $ 250 $ 234,523 $ 234,523 Education  11.0% Pennsylvania Higher Educational Facilities Authority, (Carnegie Mellon University), 5.00%, 8/1/19 $1,150 $ 1,291,278 Pennsylvania Higher Educational Facilities Authority, (University of Pennsylvania), 5.00%, 7/15/21 1,040 1,105,707 Pennsylvania Higher Educational Facilities Authority, (University of Pennsylvania), 5.00%, 9/1/27 1,000 1,050,140 Pennsylvania State University, 5.00%, 3/1/24 1,000 1,075,680 University of Pittsburgh, 5.50%, 9/15/23 750 836,655 Washington County Industrial Development Authority, (Washington & Jefferson College), 5.00%, 11/1/23 1,000 1,018,080 $ 6,377,540 Electric Utilities  3.9% Pennsylvania Economic Development Financing Authority, (Exelon Generation Company, LLC), 5.00% to 6/1/12 (Put Date), 12/1/42 $ 750 $ 777,900 Puerto Rico Electric Power Authority, 5.00%, 7/1/17 1,000 1,055,890 York County Industrial Development Authority, Pollution Control Revenue, (Public Service Enterprise Group, Inc.), 5.50%, 9/1/20 400 406,220 $ 2,240,010 General Obligations  9.6% Bucks County, 5.125%, 5/1/21 $ 500 $ 557,745 Chester County, 5.00%, 7/15/28 1,530 1,628,608 Daniel Boone Area School District, 5.00%, 8/15/19 1,000 1,100,850 Montgomery County, 4.375%, 12/1/31 400 392,504 Mount Lebanon School District, 5.00%, 2/15/28 1,780 1,841,339 $ 5,521,046 Hospital  8.8% Allegheny County Hospital Development Authority, (University of Pittsburgh Medical Center), 5.00%, 6/15/18 $ 500 $ 550,755 Allegheny County Hospital Development Authority, (University of Pittsburgh Medical Center), 5.00%, 9/1/18 500 547,820 Principal Amount Security (000s omitted) Value Hospital (continued) Dauphin County General Authority Health System, (Pinnacle Health System), 5.75%, 6/1/20 $ 500 $ 524,855 Lancaster County Hospital Authority, (Lancaster General Hospital), 5.00%, 3/15/22 635 656,774 Lebanon County Health Facility Authority, (Good Samaritan Hospital), 5.50%, 11/15/18 200 188,684 Lycoming County Authority, (Susquehanna Health System), 5.10%, 7/1/20 750 741,780 Monroe County Hospital Authority, (Pocono Medical Center), 5.00%, 1/1/17 1,000 1,039,390 Washington County Hospital Authority, (Monongahela Vineyard Hospital), 5.00%, 6/1/12 800 826,728 $ 5,076,786 Housing  3.2% Allegheny County Residential Finance Authority, SFMR, (AMT), 4.80%, 11/1/22 $1,335 $ 1,340,567 Pennsylvania Housing Finance Agency, SFMR, (AMT), 4.75%, 10/1/25 500 480,730 $ 1,821,297 Industrial Development Revenue  2.0% Pennsylvania Economic Development Financing Authority, (Aqua Pennsylvania, Inc.), (AMT), 6.75%, 10/1/18 $ 500 $ 576,270 Puerto Rico Port Authority, (American Airlines, Inc.), (AMT), 6.25%, 6/1/26 750 597,262 $ 1,173,532 Insured  Cogeneration  2.0% Pennsylvania Economic Development Financing Authority, (Resource Recovery-Colver), (AMBAC), (AMT), 4.625%, 12/1/18 $1,300 $ 1,173,796 $ 1,173,796 Insured  Education  6.9% Delaware County, (Villanova University), (AMBAC), 5.00%, 8/1/20 $1,500 $ 1,582,680 Lycoming County College Authority, (Pennsylvania College of Technology), (AMBAC), 5.125%, 5/1/22 1,100 1,100,341 Pennsylvania Higher Educational Facilities Authority, (Thomas Jefferson University), (AMBAC), 5.25%, 9/1/19 500 536,990 24 See Notes to Financial Statements. Eaton Vance Pennsylvania Limited Maturity Municipal Income Fund March 31, 2011 Portfolio of Investments  continued Principal Amount Security (000s omitted) Value Insured  Education (continued) Pennsylvania Higher Educational Facilities Authority, (University of the Sciences in Philadelphia), (AGC), 5.00%, 11/1/24 $ 750 $ 774,570 $ 3,994,581 Insured  Escrowed / Prerefunded  9.3% Philadelphia Gas Works Revenue, (AGM), Prerefunded to 8/1/13, 5.25%, 8/1/17 $1,000 $ 1,102,700 Pittsburgh, (AMBAC), Prerefunded to 3/1/12, 5.25%, 9/1/22 1,000 1,044,730 Spring-Ford Area School District, (AGM), Prerefunded to 9/1/11, 5.00%, 9/1/19 1,000 1,019,660 Westmoreland Municipal Authority, (FGIC), Escrowed to Maturity, 0.00%, 8/15/19 2,900 2,230,100 $ 5,397,190 Insured  General Obligations  22.2% Bethlehem Area School District, (AGM), 5.25%, 1/15/25 $1,250 $ 1,284,438 Cornwall Lebanon School District, (AGM), 0.00%, 3/15/16 1,020 893,540 Cranberry Township, (FGIC), (NPFG), 5.00%, 12/1/20 1,250 1,282,950 Harrisburg, (AMBAC), 0.00%, 9/15/12 1,635 1,425,213 McKeesport, (FGIC), (NPFG), 0.00%, 10/1/11 1,355 1,345,922 Palmyra Area School District, (FGIC), (NPFG), 5.00%, 5/1/17 1,000 1,035,730 Pennsylvania, (NPFG), 5.375%, 7/1/19 1,000 1,169,280 Philadelphia School District, (AGM), 5.50%, 6/1/21 1,000 1,092,500 Pittsburgh School District, (AGM), 5.00%, 9/1/22 1,000 1,059,820 Reading School District, (FGIC), (NPFG), 0.00%, 1/15/12 1,000 989,950 Sto-Rox School District, (FGIC), (NPFG), 5.125%, 12/15/22 1,250 1,278,075 Insured  Hospital  1.4% Allegheny County Hospital Development Authority, (UPMC Health System), (NPFG), 6.00%, 7/1/24 $ 250 $ 282,027 Washington County Hospital Authority, (Washington Hospital), (AMBAC), 5.375%, 7/1/14 500 525,080 $ 807,107 Insured  Lease Revenue / Certificates of Participation  2.5% Philadelphia Authority for Industrial Development Revenue, (FGIC), (NPFG), 5.00%, 12/1/22 $1,500 $ 1,462,245 $ 1,462,245 Principal Amount Security (000s omitted) Value Insured  Other Revenue  1.4% Delaware Valley Regional Financial Authority, (AMBAC), 5.50%, 8/1/18 $ 750 $ 816,375 $ 816,375 Insured  Transportation  3.0% Allegheny County Airport, (NPFG), (AMT), 5.75%, 1/1/12 $ 590 $ 603,977 Pennsylvania Turnpike Commission, Registration Fee Revenue, (AGM), 5.25%, 7/15/22 1,000 1,104,750 $ 1,708,727 Insured  Water and Sewer  6.1% Allegheny County Sanitation Authority, (AGM), 5.00%, 6/1/24 $ 500 $ 515,555 Allegheny County Sanitation Authority, (BHAC), (NPFG), 5.00%, 12/1/22 500 521,695 Allegheny County Sanitation Authority, (NPFG), 5.00%, 12/1/19 250 254,287 Altoona City Authority, Water Revenue, (AGM), 5.25%, 11/1/19 2,000 2,260,340 $ 3,551,877 Senior Living / Life Care  0.7% Cliff House Trust, (AMT), 6.625%, 6/1/27 $ 390 $ 204,586 Lancaster County Hospital Authority, (Health Center- Willow Valley Retirement), 5.55%, 6/1/15 185 187,668 $ 392,254 Special Tax Revenue  1.4% Pennsylvania Intergovernmental Cooperative Authority, (Philadelphia Funding Program), 5.00%, 6/15/23 $ 750 $ 798,413 $ 798,413 Transportation  2.8% Delaware River Port Authority, 5.00%, 1/1/27 $1,105 $ 1,107,243 Pennsylvania Turnpike Commission, 5.00%, 12/1/22 500 513,195 $ 1,620,438 Total Tax-Exempt Investments  98.6% (identified cost $56,169,359) Other Assets, Less Liabilities  1.4% $ 815,392 Net Assets  100.0% 25 See Notes to Financial Statements. Eaton Vance Pennsylvania Limited Maturity Municipal Income Fund March 31, 2011 Portfolio of Investments  continued The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. BHAC - Berkshire Hathaway Assurance Corp. FGIC - Financial Guaranty Insurance Company NPFG - National Public Finance Guaranty Corp. SFMR - Single Family Mortgage Revenue The Fund invests primarily in debt securities issued by Pennsylvania municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at March 31, 2011, 55.7% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 0.9% to 18.1% of total investments. Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. Security is in default and making only partial interest payments. 26 See Notes to Financial Statements. Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Statements of Assets and Liabilities Massachusetts New Jersey New York Pennsylvania Assets Limited Fund Limited Fund Limited Fund Limited Fund Investments  Identified cost $53,804,285 $37,859,454 $84,090,692 $56,169,359 Unrealized appreciation 2,608,026 894,755 2,226,798 855,796 Investments, at value Cash $ 1,617,262 $ 1,671,378 $ 846,276 $ 443,261 Interest receivable 651,837 436,430 1,208,297 649,169 Receivable for Fund shares sold 346 82,700 43,789 56,259 Receivable for variation margin on open financial futures contracts 2,250 4,219 4,875  Total assets Liabilities Payable for when-issued securities $ 493,580 $  $  $  Payable for Fund shares redeemed 3,023 26,500 48,203 138,656 Distributions payable 89,939 67,517 142,875 97,417 Payable to affiliates: Investment adviser fee 20,645 14,716 32,156 21,396 Distribution and service fees 16,143 7,666 28,832 19,031 Accrued expenses 57,631 51,859 67,578 56,797 Total liabilities $ 680,961 $ 168,258 $ 319,644 $ 333,297 Net Assets Sources of Net Assets Paid-in capital $59,703,274 $42,322,954 $92,714,803 $59,914,300 Accumulated net realized loss (4,300,839) (2,416,176) (6,777,126) (2,803,902) Accumulated distributions in excess of net investment income (11,828) (11,908) (71,712) (97,417) Net unrealized appreciation 2,612,438 885,808 2,235,118 827,566 Net Assets Class A Shares Net Assets $44,351,217 $37,087,316 $61,098,553 $40,024,197 Shares Outstanding 4,502,587 3,868,484 6,123,152 4,080,470 Net Asset Value and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $ 9.85 $ 9.59 $ 9.98 $ 9.81 Maximum Offering Price Per Share (100 97.75 of net asset value per share) $ 10.08 $ 9.81 $ 10.21 $ 10.04 Class B Shares Net Assets $ 217,919 $ 460,675 $ 1,428,252 $ 441,802 Shares Outstanding 22,140 48,041 143,243 45,039 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 9.84 $ 9.59 $ 9.97 $ 9.81 Class C Shares Net Assets $13,402,963 $ 3,231,741 $25,473,335 $17,373,583 Shares Outstanding 1,420,592 337,144 2,684,983 1,867,590 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 9.43 $ 9.59 $ 9.49 $ 9.30 Class I Shares Net Assets $ 30,946 $ 946 $ 100,943 $ 965 Shares Outstanding 3,142 99 10,124 98 Net Asset Value, Offering Price and Redemption Price Per Share (net assets shares of beneficial interest outstanding, including fractional shares) $ 9.85 $ 9.58 $ 9.97 $ 9.80 On sales of $100,000 or more, the offering price of Class A shares is reduced. * Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. 27 See Notes to Financial Statements. Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Statements of Operations Massachusetts New Jersey New York Pennsylvania Investment Income Limited Fund Limited Fund Limited Fund Limited Fund Interest $ 2,724,397 $ 2,047,612 $ 4,302,065 $ 2,931,611 Total investment income $ 2,724,397 $ 2,047,612 $ 4,302,065 $ 2,931,611 Expenses Investment adviser fee $ 277,184 $ 205,923 $ 430,568 $ 282,245 Distribution and service fees Class A 75,061 66,488 106,597 69,190 Class B 2,579 5,031 14,235 3,904 Class C 134,692 30,930 251,740 165,638 Trustees fees and expenses 2,718 2,109 3,902 2,695 Custodian fee 45,207 35,318 61,887 43,583 Transfer and dividend disbursing agent fees 25,926 20,112 41,619 33,807 Legal and accounting services 39,371 40,543 53,702 40,409 Printing and postage 8,874 7,306 11,924 10,276 Registration fees 10,090 3,310 6,939 2,118 Miscellaneous 18,615 17,138 22,021 20,893 Total expenses $ 640,317 $ 434,208 $ 1,005,134 $ 674,758 Deduct  Reduction of custodian fee $ 443 $ 671 $ 1,301 $ 1,095 Total expense reductions $ 443 $ 671 $ 1,301 $ 1,095 Net expenses $ 639,874 $ 433,537 $ 1,003,833 $ 673,663 Net investment income $ 2,084,523 $ 1,614,075 $ 3,298,232 $ 2,257,948 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions $ 142,765 $ 353,380 $ 2,641 $ 297,314 Financial futures contracts (583,562) (934,988) (1,023,555) (647,426) Net realized loss $ (440,797) $ (581,608) $ (350,112) Change in unrealized appreciation (depreciation)  Investments $ (715,714) $(1,327,294) $(1,018,262) $(1,350,011) Financial futures contracts 17,254 24,111 44,282 (17,621) Net change in unrealized appreciation (depreciation) $ (698,460) $ (973,980) Net realized and unrealized loss Net increase (decrease) in net assets from operations $ 945,266 $ (270,716) $ 1,303,338 $ 540,204 28 See Notes to Financial Statements. Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Statements of Changes in Net Assets Year Ended March 31, 2011 Massachusetts New Jersey New York Pennsylvania Increase (Decrease) in Net Assets Limited Fund Limited Fund Limited Fund Limited Fund From operations  Net investment income $ 2,084,523 $ 1,614,075 $ 3,298,232 $ 2,257,948 Net realized loss from investment transactions and financial futures contracts (440,797) (581,608) (1,020,914) (350,112) Net change in unrealized appreciation (depreciation) from investments and financial futures contracts (698,460) (1,303,183) (973,980) (1,367,632) Net increase (decrease) in net assets from operations $ 945,266 $ (270,716) $ 1,303,338 $ 540,204 Distributions to shareholders  From net investment income Class A $ (1,681,302) $ (1,499,254) $ (2,485,993) $ (1,694,772) Class B (7,485) (14,696) (43,482) (12,734) Class C (390,538) (90,457) (769,392) (538,637) Class I (121) (23) (869) (25) Total distributions to shareholders $ (2,079,446) $ (1,604,430) $ (3,299,736) $ (2,246,168) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 7,329,256 $ 10,649,287 $ 13,726,079 $ 9,541,077 Class B 79,438 365,513 167,649 143,520 Class C 2,089,737 1,151,977 4,331,283 3,666,682 Class I 31,000 1,000 101,000 1,000 Net asset value of shares issued to shareholders in payment of distributions declared Class A 1,133,587 1,018,482 1,893,823 1,214,647 Class B 7,417 10,317 25,912 10,900 Class C 257,211 77,190 491,380 310,648 Class I 47  667  Cost of shares redeemed Class A (16,268,815) (21,988,628) (24,605,026) (17,341,898) Class B (39,422) (211,483) (213,991) (88,789) Class C (3,459,307) (1,222,130) (7,130,678) (4,132,293) Net asset value of shares exchanged Class A 279,499 379,996 272,237 39,975 Class B (279,499) (379,996) (272,237) (39,975) Net decrease in net assets from Fund share transactions $ (8,839,851) $ (11,211,902) $ (6,674,506) Net decrease in net assets $ (9,974,031) $ (13,208,300) $ (8,380,470) Net Assets At beginning of year $ 67,977,076 $ 52,804,299 $101,309,383 $ 66,221,017 At end of year $ 58,003,045 $ 40,780,678 $ 88,101,083 $ 57,840,547 Accumulated distributions in excess of net investment income included in net assets At end of year $ (11,828) $ (11,908) $ (71,712) $ (97,417) 29 See Notes to Financial Statements. Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Statements of Changes in Net Assets  continued Year Ended March 31, 2010 Massachusetts New Jersey New York Pennsylvania Increase (Decrease) in Net Assets Limited Fund Limited Fund Limited Fund Limited Fund From operations  Net investment income $ 2,118,637 $ 1,711,958 $ 3,319,892 $ 2,071,071 Net realized gain from investment transactions and financial futures contracts 121,568 356,778 519,955 297,141 Net change in unrealized appreciation (depreciation) from investments and financial futures contracts 2,882,272 1,936,368 5,513,620 1,585,385 Net increase in net assets from operations $ 5,122,477 $ 4,005,104 $ 9,353,467 $ 3,953,597 Distributions to shareholders  From net investment income Class A $ (1,771,858) $ (1,656,007) $ (2,552,877) $ (1,614,013) Class B (18,265) (19,561) (53,445) (16,553) Class C (392,962) (52,520) (749,675) (480,525) Total distributions to shareholders $ (2,183,085) $ (1,728,088) $ (3,355,997) $ (2,111,091) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $10,047,532 $ 9,033,711 $ 14,188,465 $15,001,981 Class B 225,178 265,807 703,304 560,965 Class C 3,182,147 2,923,165 7,801,224 5,972,721 Net asset value of shares issued to shareholders in payment of distributions declared Class A 1,223,416 1,046,300 1,931,191 1,058,988 Class B 13,254 12,852 33,552 12,794 Class C 263,067 41,216 472,740 237,780 Cost of shares redeemed Class A (8,157,262) (5,514,945) (12,849,051) (6,697,801) Class B (208,712) (34,410) (643,583) (88,986) Class C (1,872,766) (159,331) (4,240,680) (2,574,750) Net asset value of shares exchanged Class A 473,563 233,990 442,153 626,081 Class B (473,563) (233,990) (442,153) (626,081) Net increase in net assets from Fund share transactions $ 4,715,854 $ 7,614,365 $ 7,397,162 Net increase in net assets $ 7,655,246 $ 9,891,381 $ 13,394,632 Net Assets At beginning of year $60,321,830 $42,912,918 $ 87,914,751 $50,894,819 At end of year Accumulated distributions in excess of net investment income included in net assets At end of year $ (11,829) $ (11,907) $ (71,714) $ (102,851) 30 See Notes to Financial Statements. Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Financial Highlights Massachusetts Limited Fund  Class A Year Ended March 31, Net asset value  Beginning of year $10.040 $ 9.560 $ 9.970 $10.200 $10.110 Income (Loss) From Operations Net investment income $ 0.340 $ 0.347 $ 0.360 $ 0.371 $ 0.372 Net realized and unrealized gain (loss) (0.191) 0.490 (0.407) (0.231) 0.092 Total income (loss) from operations $ 0.149 $ 0.837 $ (0.047) $ 0.140 $ 0.464 Less Distributions From net investment income $ (0.339) $ (0.357) $ (0.363) $ (0.370) $ (0.374) Total distributions $ (0.339) $ (0.357) $ (0.363) $ (0.370) $ (0.374) Net asset value  End of year $ 9.850 $ 9.560 $ 9.970 Total Return 1.46% 8.83% (0.50)% 1.39% 4.66% Ratios/Supplemental Data Net assets, end of year (000s omitted) $44,351 $52,719 $46,857 $49,514 $45,300 Ratios (as a percentage of average daily net assets): Expenses before custodian fee reduction 0.81% 0.82% 0.85% 0.84% 0.84% Expenses after custodian fee reduction 0.81% 0.82% 0.84% 0.83% 0.82% Net investment income 3.37% 3.47% 3.69% 3.67% 3.65% Portfolio Turnover 2% 11% 16% 14% 14% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. 31 See Notes to Financial Statements. Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Financial Highlights  continued Massachusetts Limited Fund  Class B Year Ended March 31, Net asset value  Beginning of year $10.030 $ 9.560 $ 9.960 $10.200 $10.110 Income (Loss) From Operations Net investment income $ 0.265 $ 0.275 $ 0.288 $ 0.297 $ 0.295 Net realized and unrealized gain (loss) (0.192) 0.479 (0.399) (0.244) 0.092 Total income (loss) from operations $ 0.073 $ 0.754 $ 0.053 $ 0.387 Less Distributions From net investment income $ (0.263) $ (0.284) $(0.289) $ (0.293) $ (0.297) Total distributions $ (0.263) $ (0.284) $ (0.293) $ (0.297) Net asset value  End of year $ 9.840 $ 9.560 $ 9.960 Total Return 0.70% 7.94% (1.15)% 0.52% 3.87% Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 218 $ 451 $ 854 $ 1,628 $ 3,648 Ratios (as a percentage of average daily net assets): Expenses before custodian fee reduction 1.56% 1.57% 1.60% 1.60% 1.59% Expenses after custodian fee reduction 1.56% 1.57% 1.59% 1.58% 1.57% Net investment income 2.62% 2.76% 2.94% 2.94% 2.91% Portfolio Turnover 2% 11% 16% 14% 14% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. 32 See Notes to Financial Statements. Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Financial Highlights  continued Massachusetts Limited Fund  Class C Year Ended March 31, Net asset value  Beginning of year $ 9.620 $ 9.160 $ 9.550 $ 9.770 $ 9.690 Income (Loss) From Operations Net investment income $ 0.253 $ 0.260 $ 0.274 $ 0.284 $ 0.284 Net realized and unrealized gain (loss) (0.191) 0.472 (0.387) (0.223) 0.081 Total income (loss) from operations $ 0.062 $ 0.732 $ (0.113) $ 0.061 $ 0.365 Less Distributions From net investment income $ (0.252) $ (0.272) $ (0.277) $ (0.281) $ (0.285) Total distributions $ (0.252) $ (0.272) $ (0.277) $ (0.281) $ (0.285) Net asset value  End of year $ 9.430 $ 9.620 $ 9.160 $ 9.550 $ 9.770 Total Return 0.62% 8.05% (1.22)% 0.63% 3.81% Ratios/Supplemental Data Net assets, end of year (000s omitted) $13,403 $14,807 $12,611 $12,995 $14,139 Ratios (as a percentage of average daily net assets): Expenses before custodian fee reduction 1.56% 1.57% 1.60% 1.60% 1.59% Expenses after custodian fee reduction 1.56% 1.57% 1.59% 1.58% 1.57% Net investment income 2.62% 2.71% 2.93% 2.93% 2.91% Portfolio Turnover 2% 11% 16% 14% 14% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. 33 See Notes to Financial Statements. Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Financial Highlights  continued Massachusetts Limited Fund  Class I Period Ended March 31, 2011 Net asset value  Beginning of period $10.210 Income (Loss) From Operations Net investment income $ 0.235 Net realized and unrealized loss (0.360) Total loss from operations $ (0.125) Less Distributions From net investment income $ (0.235) Total distributions $ (0.235) Net asset value  End of period $ 9.850 Total Return (1.39)% Ratios/Supplemental Data Net assets, end of period (000s omitted) $31 Ratios (as a percentage of average daily net assets): Expenses 0.67% Net investment income 3.26% Portfolio Turnover 2% For the period from the commencement of operations on August 3, 2010 to March 31, 2011. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. Not annualized. Excludes the effect of custody fee credits, if any, of less than 0.005%. Annualized. For the Funds year ended March 31, 2011. 34 See Notes to Financial Statements. Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Financial Highlights  continued New Jersey Limited Fund  Class A Year Ended March 31, Net asset value  Beginning of year $ 9.990 $ 9.490 $ 9.900 $10.210 $10.110 Income (Loss) From Operations Net investment income $ 0.339 $ 0.347 $ 0.363 $ 0.372 $ 0.392 Net realized and unrealized gain (loss) (0.402) 0.504 (0.401) (0.298) 0.083 Total income (loss) from operations $ (0.063) $ 0.851 $ (0.038) $ 0.074 $ 0.475 Less Distributions From net investment income $ (0.337) $ (0.351) $ (0.372) $ (0.384) $ (0.375) Total distributions $ (0.337) $ (0.351) $ (0.372) $ (0.384) $ (0.375) Net asset value  End of year $ 9.590 $ 9.990 $ 9.490 $ 9.900 Total Return (0.71)% 9.05% (0.39)% 0.74% 4.76% Ratios/Supplemental Data Net assets, end of year (000s omitted) $37,087 $48,745 $41,746 $42,612 $37,031 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.84% 0.85% 0.89% 0.91% 0.91% Interest and fee expense    0.02%  Total expenses before custodian fee reduction 0.84% 0.85% 0.89% 0.93% 0.91% Expenses after custodian fee reduction excluding interest and fees 0.84% 0.85% 0.87% 0.88% 0.90% Net investment income 3.40% 3.49% 3.76% 3.69% 3.85% Portfolio Turnover 0% 6% 23% 12% 18% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions. Amount is less than 0.5%. 35 See Notes to Financial Statements. Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Financial Highlights  continued New Jersey Limited Fund  Class B Year Ended March 31, Net asset value  Beginning of year $ 9.990 $ 9.500 $ 9.900 $10.210 $10.100 Income (Loss) From Operations Net investment income $ 0.264 $ 0.272 $ 0.291 $ 0.302 $ 0.316 Net realized and unrealized gain (loss) (0.402) 0.496 (0.393) (0.305) 0.093 Total income (loss) from operations $ 0.768 $ (0.003) $ 0.409 Less Distributions From net investment income $(0.262) $(0.278) $(0.298) $ (0.307) $ (0.299) Total distributions $ (0.307) $ (0.299) Net asset value  End of year $ 9.590 $ 9.990 $ 9.500 $ 9.900 Total Return (1.45)% 8.15% (1.05)% (0.03)% 4.09% Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 461 $ 694 $ 648 $ 801 $ 2,875 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.59% 1.60% 1.64% 1.66% 1.66% Interest and fee expense    0.02%  Total expenses before custodian fee reduction 1.59% 1.60% 1.64% 1.68% 1.66% Expenses after custodian fee reduction excluding interest and fees 1.59% 1.60% 1.62% 1.64% 1.65% Net investment income 2.65% 2.74% 3.01% 2.99% 3.11% Portfolio Turnover 0% 6% 23% 12% 18% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions. Amount is less than 0.5%. 36 See Notes to Financial Statements. Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Financial Highlights  continued New Jersey Limited Fund  Class C Year Ended March 31, Period Ended March 31, 2007 Net asset value  Beginning of year $ 9.980 $ 9.490 $ 9.910 $10.210 $10.110 Income (Loss) From Operations Net investment income $ 0.264 $ 0.270 $ 0.291 $ 0.289 $ 0.210 Net realized and unrealized gain (loss) (0.392) 0.498 (0.412) (0.282) 0.089 Total income (loss) from operations $ 0.768 $ 0.007 $ 0.299 Less Distributions From net investment income $(0.262) $(0.278) $(0.299) $ (0.307) $ (0.199) Total distributions $ (0.307) $ (0.199) Net asset value  End of year $ 9.590 $ 9.980 $ 9.490 $ 9.910 Total Return (1.35)% 8.15% (1.24)% 0.08% 2.84% Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 3,232 $ 3,365 $ 519 $ 144 $ 1 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.59% 1.59% 1.64% 1.64% 1.63% Interest and fee expense    0.02%  Total expenses before custodian fee reduction 1.59% 1.59% 1.64% 1.66% 1.63% Expenses after custodian fee reduction excluding interest and fees 1.59% 1.59% 1.62% 1.61% 1.62% Net investment income 2.65% 2.70% 3.03% 2.87% 3.09% Portfolio Turnover 0% 6% 23% 12% 18% For the period from the commencement of offering of Class C shares on August 1, 2006 to March 31, 2007. Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Not annualized. Annualized. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions. Amount is less than 0.5%. For the Funds year ended March 31, 2007. 37 See Notes to Financial Statements. Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Financial Highlights  continued New Jersey Limited Fund  Class I Period Ended March 31, 2011 Net asset value  Beginning of period $10.130 Income (Loss) From Operations Net investment income $ 0.231 Net realized and unrealized loss (0.550) Total loss from operations $ (0.319) Less Distributions From net investment income $ (0.231) Total distributions $ (0.231) Net asset value  End of period $ 9.580 Total Return (3.35)% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 1 Ratios (as a percentage of average daily net assets): Expenses 0.69% Net investment income 3.56% Portfolio Turnover 0% For the period from the commencement of operations on August 3, 2010 to March 31, 2011. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. Not annualized. Excludes the effect of custody fee credits, if any, of less than 0.005%. Annualized. For the Funds year ended March 31, 2011. Amount is less than 0.5%. 38 See Notes to Financial Statements. Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Financial Highlights  continued New York Limited Fund  Class A Year Ended March 31, Net asset value  Beginning of year $10.190 $ 9.550 $10.200 $10.600 $10.480 Income (Loss) From Operations Net investment income $ 0.358 $ 0.368 $ 0.387 $ 0.402 $ 0.395 Net realized and unrealized gain (loss) (0.210) 0.644 (0.642) (0.405) 0.118 Total income (loss) from operations $ 0.148 $ 1.012 $ (0.255) $ (0.003) $ 0.513 Less Distributions From net investment income $ (0.358) $ (0.372) $ (0.395) $ (0.397) $ (0.393) Total distributions $ (0.358) $ (0.372) $ (0.395) $ (0.397) $ (0.393) Net asset value  End of year $ 9.980 $ 9.550 Total Return 1.42% 10.72% (2.56)% (0.03)% 4.97% Ratios/Supplemental Data Net assets, end of year (000s omitted) $61,099 $71,238 $63,159 $71,401 $72,201 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.78% 0.81% 0.80% 0.82% 0.82% Interest and fee expense    0.01% 0.02% Total expenses before custodian fee reduction 0.78% 0.81% 0.80% 0.83% 0.84% Expenses after custodian fee reduction excluding interest and fees 0.78% 0.81% 0.79% 0.81% 0.81% Net investment income 3.50% 3.66% 3.92% 3.85% 3.73% Portfolio Turnover 8% 6% 22% 14% 22% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions. 39 See Notes to Financial Statements. Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Financial Highlights  continued New York Limited Fund  Class B Year Ended March 31, Net asset value  Beginning of year $10.180 $ 9.540 $10.190 $10.590 $10.470 Income (Loss) From Operations Net investment income $ 0.281 $ 0.293 $ 0.312 $ 0.324 $ 0.317 Net realized and unrealized gain (loss) (0.210) 0.644 (0.643) (0.406) 0.117 Total income (loss) from operations $ 0.071 $ 0.937 $ (0.331) $ (0.082) $ 0.434 Less Distributions From net investment income $ (0.281) $ (0.297) $ (0.319) $ (0.318) $ (0.314) Total distributions $ (0.281) $ (0.297) $ (0.319) $ (0.318) $ (0.314) Net asset value  End of year $ 9.970 $ 9.540 Total Return 0.66% 9.92% (3.31)% (0.79)% 4.19% Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 1,428 $ 1,746 $ 1,976 $ 2,017 $ 4,457 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.53% 1.56% 1.55% 1.57% 1.56% Interest and fee expense    0.01% 0.02% Total expenses before custodian fee reduction 1.53% 1.56% 1.55% 1.58% 1.58% Expenses after custodian fee reduction excluding interest and fees 1.53% 1.56% 1.54% 1.56% 1.57% Net investment income 2.75% 2.92% 3.17% 3.10% 3.00% Portfolio Turnover 8% 6% 22% 14% 22% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions. 40 See Notes to Financial Statements. Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Financial Highlights  continued New York Limited Fund  Class C Year Ended March 31, Net asset value  Beginning of year $ 9.690 $ 9.080 $ 9.690 $10.070 $ 9.960 Income (Loss) From Operations Net investment income $ 0.267 $ 0.278 $ 0.297 $ 0.308 $ 0.301 Net realized and unrealized gain (loss) (0.200) 0.615 (0.603) (0.385) 0.107 Total income (loss) from operations $ 0.067 $ 0.893 $ (0.306) $ (0.077) $ 0.408 Less Distributions From net investment income $ (0.267) $ (0.283) $ (0.304) $ (0.303) $ (0.298) Total distributions $ (0.267) $ (0.283) $ (0.304) $ (0.303) $ (0.298) Net asset value  End of year $ 9.490 $ 9.690 $ 9.080 $ 9.690 Total Return 0.66% 9.92% (3.22)% (0.78)% 4.14% Ratios/Supplemental Data Net assets, end of year (000s omitted) $25,473 $28,326 $22,780 $23,844 $22,155 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.53% 1.56% 1.55% 1.57% 1.56% Interest and fee expense    0.01% 0.02% Total expenses before custodian fee reduction 1.53% 1.56% 1.55% 1.58% 1.58% Expenses after custodian fee reduction excluding interest and fees 1.53% 1.56% 1.55% 1.56% 1.57% Net investment income 2.75% 2.90% 3.17% 3.10% 3.00% Portfolio Turnover 8% 6% 22% 14% 22% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions. 41 See Notes to Financial Statements. Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Financial Highlights  continued New York Limited Fund  Class I Period Ended March 31, 2011 Net asset value  Beginning of period $10.330 Income (Loss) From Operations Net investment income $ 0.250 Net realized and unrealized loss (0.360) Total loss from operations $ (0.110) Less Distributions From net investment income $ (0.250) Total distributions $ (0.250) Net asset value  End of period $ 9.970 Total Return (1.26)% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 101 Ratios (as a percentage of average daily net assets): Expenses 0.63% Net investment income 3.68% Portfolio Turnover 8% For the period from the commencement of operations on August 3, 2010 to March 31, 2011. Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. Not annualized. Excludes the effect of custody fee credits, if any, of less than 0.005%. Annualized. For the Funds year ended March 31, 2011. 42 See Notes to Financial Statements. Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Financial Highlights  continued Pennsylvania Limited Fund  Class A Year Ended March 31, Net asset value  Beginning of year $10.060 $ 9.720 $10.030 $10.360 $10.270 Income (Loss) From Operations Net investment income $ 0.371 $ 0.372 $ 0.393 $ 0.393 $ 0.396 Net realized and unrealized gain (loss) (0.252) 0.348 (0.313) (0.327) 0.087 Total income from operations $ 0.119 $ 0.720 $ 0.080 $ 0.066 $ 0.483 Less Distributions From net investment income $ (0.369) $ (0.380) $ (0.390) $ (0.396) $ (0.393) Total distributions $ (0.369) $ (0.380) $ (0.390) $ (0.396) $ (0.393) Net asset value  End of year $ 9.810 $ 9.720 Total Return 1.16% 7.49% 0.83% 0.64% 4.78% Ratios/Supplemental Data Net assets, end of year (000s omitted) $40,024 $47,779 $36,461 $39,272 $33,998 Ratios (as a percentage of average daily net assets): Expenses before custodian fee reduction 0.82% 0.84% 0.87% 0.88% 0.88% Expenses after custodian fee reduction 0.82% 0.84% 0.86% 0.85% 0.86% Net investment income 3.69% 3.71% 4.00% 3.84% 3.83% Portfolio Turnover 9% 6% 19% 12% 11% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. 43 See Notes to Financial Statements. Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Financial Highlights  continued Pennsylvania Limited Fund  Class B Year Ended March 31, Net asset value  Beginning of year $10.060 $ 9.720 $10.030 $10.360 $10.270 Income (Loss) From Operations Net investment income $ 0.296 $ 0.300 $ 0.319 $ 0.318 $ 0.319 Net realized and unrealized gain (loss) (0.252) 0.346 (0.314) (0.329) 0.087 Total income (loss) from operations $ 0.044 $ 0.646 $ 0.005 $ (0.011) $ 0.406 Less Distributions From net investment income $ (0.294) $ (0.306) $ (0.315) $ (0.319) $ (0.316) Total distributions $ (0.294) $ (0.306) $ (0.315) $ (0.319) $ (0.316) Net asset value  End of year $ 9.810 $ 9.720 Total Return 0.41% 6.70% 0.06% (0.11)% 4.01% Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 442 $ 428 $ 550 $ 1,159 $ 3,714 Ratios (as a percentage of average daily net assets): Expenses before custodian fee reduction 1.57% 1.59% 1.62% 1.63% 1.63% Expenses after custodian fee reduction 1.57% 1.59% 1.61% 1.60% 1.61% Net investment income 2.95% 3.00% 3.25% 3.10% 3.08% Portfolio Turnover 9% 6% 19% 12% 11% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. 44 See Notes to Financial Statements. Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Financial Highlights  continued Pennsylvania Limited Fund  Class C Year Ended March 31, Net asset value  Beginning of year $ 9.540 $ 9.210 $ 9.510 $ 9.820 $ 9.740 Income (Loss) From Operations Net investment income $ 0.280 $ 0.282 $ 0.303 $ 0.301 $ 0.302 Net realized and unrealized gain (loss) (0.241) 0.337 (0.304) (0.308) 0.078 Total income (loss) from operations $ 0.039 $ 0.619 $ (0.001) $ (0.007) $ 0.380 Less Distributions From net investment income $ (0.279) $ (0.289) $ (0.299) $ (0.303) $ (0.300) Total distributions $ (0.279) $ (0.289) $ (0.299) $ (0.303) $ (0.300) Net asset value  End of year $ 9.300 $ 9.540 $ 9.210 $ 9.510 $ 9.820 Total Return 0.38% 6.78% (0.01)% (0.08)% 3.95% Ratios/Supplemental Data Net assets, end of year (000s omitted) $17,374 $18,014 $13,884 $13,427 $14,209 Ratios (as a percentage of average daily net assets): Expenses before custodian fee reduction 1.57% 1.59% 1.62% 1.63% 1.63% Expenses after custodian fee reduction 1.57% 1.59% 1.61% 1.60% 1.61% Net investment income 2.95% 2.96% 3.25% 3.10% 3.08% Portfolio Turnover 9% 6% 19% 12% 11% Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. 45 See Notes to Financial Statements. Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Financial Highlights  continued Pennsylvania Limited Fund  Class I Period Ended March 31, 2011 Net asset value  Beginning of period $10.160 Income (Loss) From Operations Net investment income $ 0.249 Net realized and unrealized loss (0.360) Total loss from operations $ (0.111) Less Distributions From net investment income $ (0.249) Total distributions $ (0.249) Net asset value  End of period $ 9.800 Total Return (1.27)% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 1 Ratios (as a percentage of average daily net assets): Expenses 0.67% Net investment income 3.81% Portfolio Turnover 9% For the period from the commencement of operations on August 3, 2010 to March 31, 2011. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. Not annualized. Excludes the effect of custody fee credits, if any, of less than 0.005%. Annualized. For the Funds year ended March 31, 2011. 46 See Notes to Financial Statements. Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Notes to Financial Statements 1 Significant Accounting Policies Eaton Vance Investment Trust (the Trust) is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company. The Trust presently consists of six funds, four of which, each non-diversified, are included in these financial statements. They include Eaton Vance Massachusetts Limited Maturity Municipal Income Fund (Massachusetts Limited Fund), Eaton Vance New Jersey Limited Maturity Municipal Income Fund (New Jersey Limited Fund), Eaton Vance New York Limited Maturity Municipal Income Fund (New York Limited Fund) and Eaton Vance Pennsylvania Limited Maturity Municipal Income Fund (Pennsylvania Limited Fund), (each individually referred to as the Fund, and collectively, the Funds). The Funds seek to provide a high level of current income exempt from regular federal income tax and from particular state or local income or other taxes, as applicable. The Funds also seek to provide limited principal fluctuation. The Funds offer four classes of shares although shares of New Jersey Limited Fund are not available to new investors as of the close of business on April 4, 2011 (see Note 12). Class A shares are generally sold subject to a sales charge imposed at time of purchase. Class B and Class C shares are sold at net asset value and are generally subject to a contingent deferred sales charge (see Note 5). Class I shares are sold at net asset value and are not subject to a sales charge. Class B shares of each Fund held for the longer of (i) four years or (ii) the time at which the contingent deferred sales charge applicable to such shares expires will automatically convert to Class A shares as described in each Funds prospectus. Each class represents a pro-rata interest in the Fund, but votes separately on class-specific matters and (as noted below) is subject to different expenses. Realized and unrealized gains and losses are allocated daily to each class of shares based on the relative net assets of each class to the total net assets of the Fund. Net investment income, other than class-specific expenses, is allocated daily to each class of shares based upon the ratio of the value of each classs paid shares to the total value of all paid shares. Each class of shares differs in its distribution plan and certain other class-specific expenses. The following is a summary of significant accounting policies of the Funds. The policies are in conformity with accounting principles generally accepted in the United States of America. A Investment Valuation  Debt obligations (including short-term obligations with a remaining maturity of more than sixty days) are generally valued on the basis of valuations provided by third party pricing services, as derived from such services pricing models. Inputs to the models may include, but are not limited to, reported trades, executable bid and asked prices, broker/dealer quotations, prices or yields of securities with similar characteristics, benchmark curves or information pertaining to the issuer, as well as industry and economic events. The pricing services may use a matrix approach, which considers information regarding securities with similar characteristics to determine the valuation for a security. Short-term obligations purchased with a remaining maturity of sixty days or less are generally valued at amortized cost, which approximates market value. Financial futures contracts are valued at the closing settlement price established by the board of trade or exchange on which they are traded. Interest rate swaps are normally valued using valuations provided by a third party pricing service. Such pricing service valuations are based on the present value of fixed and projected floating rate cash flows over the term of the swap contract. Future cash flows are discounted to their present value using swap rates provided by electronic data services or by broker/dealers. Investments for which valuations or market quotations are not readily available or are deemed unreliable are valued at fair value using methods determined in good faith by or at the direction of the Trustees of a Fund in a manner that most fairly reflects the securitys value, or the amount that the Fund might reasonably expect to receive for the security upon its current sale in the ordinary course. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. These factors may include, but are not limited to, the type of security, the existence of any contractual restrictions on the securitys disposition, the price and extent of public trading in similar securities of the issuer or of comparable entities, quotations or relevant information obtained from broker-dealers or other market participants, information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), an analysis of the entitys financial condition, and an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold. B Investment Transactions and Related Income  Investment transactions for financial statement purposes are accounted for on a trade date basis. Realized gains and losses on investments sold are determined on the basis of identified cost. Interest income is recorded on the basis of interest accrued, adjusted for amortization of premium or accretion of discount. C Federal Taxes  Each Funds policy is to comply with the provisions of the Internal Revenue Code applicable to regulated investment companies and to distribute to shareholders each year substantially all of its taxable, if any, and tax-exempt net investment income, and all or substantially all of its net realized capital gains. Accordingly, no provision for federal income or excise tax is necessary. Each Fund intends to satisfy conditions which will enable it to designate distributions from the interest income generated by its investments in municipal obligations, which are exempt from regular federal income tax when received by each Fund, as exempt-interest dividends. The portion of such interest, if any, earned on private activity bonds issued after August 7, 1986, may be considered a tax preference item to shareholders. 47 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Notes to Financial Statements  continued At March 31, 2011, the following Funds, for federal income tax purposes, had capital loss carryforwards which will reduce the respective Funds taxable income arising from future net realized gains on investment transactions, if any, to the extent permitted by the Internal Revenue Code, and thus will reduce the amount of distributions to shareholders, which would otherwise be necessary to relieve the Funds of any liability for federal income or excise tax. The amounts and expiration dates of the capital loss carryforwards are as follows: Massachusetts New Jersey New York Pennsylvania Expiration Date Limited Fund Limited Fund Limited Fund Limited Fund March 31, 2012 $ 393,962 $ 298,472 $ 483,774 $ 154,413 March 31, 2013 1,336,686 728,451 1,522,094 954,523 March 31, 2014 25,938    March 31, 2015   97,867 29,139 March 31, 2016 103,860  394,181 107,086 March 31, 2017 1,158,951 126,854 718,716 310,885 March 31, 2018 869,381 771,617 2,585,819 975,763 March 31, 2019 435,325 523,399 1,022,603 356,407 $4,324,103 $2,448,793 $6,825,054 $2,888,216 In addition, such capital loss carryforwards cannot be utilized prior to the utilization of new capital loss carryforwards, if any, created after March 31, 2011. As of March 31, 2011, the Funds had no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. Each of the Funds federal tax returns filed in the 3-year period ended March 31, 2011 remains subject to examination by the Internal Revenue Service. D Expenses  The majority of expenses of the Trust are directly identifiable to an individual fund. Expenses which are not readily identifiable to a specific fund are allocated taking into consideration, among other things, the nature and type of expense and the relative size of the funds. E Expense Reduction  State Street Bank and Trust Company (SSBT) serves as custodian of the Funds. Pursuant to the respective custodian agreements, SSBT receives a fee reduced by credits, which are determined based on the average daily cash balance each Fund maintains with SSBT. All credit balances, if any, used to reduce each Funds custodian fees are reported as a reduction of expenses in the Statements of Operations. F Legal Fees  Legal fees and other related expenses incurred as part of negotiations of the terms and requirement of capital infusions, or that are expected to result in the restructuring of, or a plan of reorganization for, an investment are recorded as realized losses. Ongoing expenditures to protect or enhance an investment are treated as operating expenses. G Use of Estimates  The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expense during the reporting period. Actual results could differ from those estimates. H Indemnifications  Under the Trusts organizational documents, its officers and Trustees may be indemnified against certain liabilities and expenses arising out of the performance of their duties to the Funds. Under Massachusetts law, if certain conditions prevail, shareholders of a Massachusetts business trust (such as the Trust) could be deemed to have personal liability for the obligations of the Trust. However, the Trusts Declaration of Trust contains an express disclaimer of liability on the part of Fund shareholders and the By-laws provide that the Trust shall assume the defense on behalf of any Fund shareholders. Moreover, the By-laws also provide for indemnification out of Fund property of any shareholder held personally liable solely by reason of being or having been a shareholder for all loss or expense arising from such liability. Additionally, in the normal course of business, each Fund enters into agreements with service providers that may contain indemnification clauses. Each Funds maximum exposure under these arrangements is unknown as this would involve future claims that may be made against each Fund that have not yet occurred. I Financial Futures Contracts  The Funds may enter into financial futures contracts. Upon entering into a financial futures contract, a Fund is required to deposit with the broker, either in cash or securities, an amount equal to a certain percentage of the purchase price (initial margin). Subsequent payments, known as variation margin, are made or received by the Fund each business day, depending on the daily fluctuations in the value of the underlying security, and are recorded as unrealized gains or losses by the Fund. Gains (losses) are realized upon the expiration or closing of the financial futures contracts. Should market conditions change unexpectedly, the Fund may not achieve the anticipated benefits of the financial futures contracts and may realize a loss. Futures contracts have minimal counterparty risk as they are exchange traded and the clearinghouse for the exchange is substituted as the counterparty, guaranteeing counterparty performance. 48 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Notes to Financial Statements  continued J When-Issued Securities and Delayed Delivery Transactions  The Funds may purchase or sell securities on a delayed delivery or when-issued basis. Payment and delivery may take place after the customary settlement period for that security. At the time the transaction is negotiated, the price of the security that will be delivered is fixed. The Funds maintain security positions for these commitments such that sufficient liquid assets will be available to make payments upon settlement. Securities purchased on a delayed delivery or when-issued basis are marked-to-market daily and begin earning interest on settlement date. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. 2 Distributions to Shareholders The net investment income of each Fund is determined daily and substantially all of the net investment income so determined is declared as a dividend to shareholders of record at the time of declaration. Distributions are declared separately for each class of shares. Distributions are paid monthly. Distributions of realized capital gains (reduced by available capital loss carryforwards, if any) are made at least annually. Shareholders may reinvest income and capital gain distributions in additional shares of the same class of a Fund at the net asset value as of the reinvestment date or, at the election of the shareholder, receive distributions in cash. The Funds distinguish between distributions on a tax basis and a financial reporting basis. Accounting principles generally accepted in the United States of America require that only distributions in excess of tax basis earnings and profits be reported in the financial statements as a return of capital. Permanent differences between book and tax accounting relating to distributions are reclassified to paid-in capital. For tax purposes, distributions from short-term capital gains are considered to be from ordinary income. The tax character of distributions declared for the years ended March 31, 2011 and March 31, 2010 was as follows: Year Ended March 31, 2011 Massachusetts New Jersey New York Pennsylvania Limited Fund Limited Fund Limited Fund Limited Fund Distributions declared from: Tax-exempt income $2,074,067 $1,595,936 $3,299,736 $2,240,541 Ordinary income $ 5,379 $ 8,494 $  $ 5,627 Year Ended March 31, 2010 Massachusetts New Jersey New York Pennsylvania Limited Fund Limited Fund Limited Fund Limited Fund Distributions declared from: Tax-exempt income $2,183,085 $1,723,028 $3,352,445 $2,104,966 Ordinary income $  $ 5,060 $ 3,552 $ 6,125 During the year ended March 31, 2011, the following amounts were reclassified due to expired capital loss carryforwards, the tax treatment of distributions in excess of net tax-exempt income and differences between book and tax accounting, primarily for accretion of market discount: Massachusetts New Jersey New York Pennsylvania Limited Fund Limited Fund Limited Fund Limited Fund Change in: Paid-in capital $(398,029) $(129,576) $(144,636) $(405,966) Accumulated net realized loss $ 403,105 $ 139,222 $ 143,130 $ 412,312 Accumulated distributions in excess of net investment income $ (5,076) $ (9,646) $ 1,506 $ (6,346) These reclassifications had no effect on the net assets or net asset value per share of the Funds. 49 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Notes to Financial Statements  continued As of March 31, 2011, the components of distributable earnings (accumulated losses) and unrealized appreciation (depreciation) on a tax basis were as follows: Massachusetts New Jersey New York Pennsylvania Limited Fund Limited Fund Limited Fund Limited Fund Undistributed tax-exempt income $ 78,111 $ 55,609 $ 71,163 $  Capital loss carryforward $(4,324,103) $(2,448,793) $(6,825,054) $(2,888,216) Net unrealized appreciation $ 2,635,702 $ 918,425 $ 2,283,046 $ 911,880 Other temporary differences $ (89,939) $ (67,517) $ (142,875) $ (97,417) The differences between components of distributable earnings (accumulated losses) on a tax basis and the amounts reflected in the Statements of Assets and Liabilities are primarily due to futures contracts, accretion of market discount and the timing of recognizing distributions to shareholders. 3 Investment Adviser Fee and Other Transactions with Affiliates The investment adviser fee is earned by Boston Management and Research (BMR), a subsidiary of Eaton Vance Management (EVM), as compensation for management and investment advisory services rendered to each Fund. The fee is based upon a percentage of average daily net assets plus a percentage of gross income (i.e., income other than gains from the sale of securities) and is payable monthly. The annual asset rate and daily income rate are 0.30% and 3.00%, respectively, on average daily net assets of up to $500 million and at reduced rates on daily net assets of $500 million or more. For the year ended March 31, 2011, investment adviser fees incurred by the Funds and the effective annual rates, as a percentage of average daily net assets, were as follows: Massachusetts New Jersey New York Pennsylvania Limited Fund Limited Fund Limited Fund Limited Fund Investment Adviser Fee $277,184 $205,923 $430,568 $282,245 Effective Annual Rate 0.42% 0.43% 0.43% 0.43% EVM serves as administrator of each Fund, but receives no compensation. EVM serves as the sub-transfer agent of each Fund and receives from the transfer agent an aggregate fee based upon the actual expenses incurred by EVM in the performance of these services. Eaton Vance Distributors, Inc. (EVD), an affiliate of EVM and the Funds principal underwriter, received a portion of the sales charge on sales of Class A shares of the Funds. EVD also received distribution and service fees from Class A, Class B and Class C shares (see Note 4) and contingent deferred sales charges (see Note 5). Sub-transfer agent fees earned by EVM and Class A sales charges that the Funds were informed were received by EVD for the year ended March 31, 2011 were as follows: Massachusetts New Jersey New York Pennsylvania Limited Fund Limited Fund Limited Fund Limited Fund EVMs Sub-Transfer Agent Fees $1,367 $1,055 $2,129 $1,602 EVDs Class A Sales Charges $4,708 $2,861 $5,687 $9,428 Except for Trustees of the Funds who are not members of EVMs or BMRs organizations, officers and Trustees receive remuneration for their services to the Funds out of the investment adviser fee. Trustees of the Funds who are not affiliated with the investment adviser may elect to defer receipt of all or a percentage of their annual fees in accordance with the terms of the Trustees Deferred Compensation Plan. For the year ended March 31, 2011, no significant amounts have been deferred. Certain officers and Trustees of the Funds are officers of the above organizations. 4 Distribution Plans Each Fund has in effect a distribution plan for Class A shares (Class A Plan) pursuant to Rule 12b-1 under the 1940 Act. The Class A Plan provides that each Fund will pay EVD a distribution and service fee not exceeding 0.25% per annum of its average daily net assets attributable to Class A shares for 50 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Notes to Financial Statements  continued distribution services and facilities provided to each Fund by EVD, as well as for personal services and/or the maintenance of shareholder accounts. The Trustees approved distribution and service fee payments equal to 0.15% per annum of each Funds average daily net assets attributable to Class A shares. Distribution and service fees paid or accrued to EVD for the year ended March 31, 2011 for Class A shares amounted to the following: Massachusetts New Jersey New York Pennsylvania Limited Fund Limited Fund Limited Fund Limited Fund Class A Distribution and Service Fees $75,061 $66,488 $106,597 $69,190 Each Fund also has in effect distribution plans for Class B shares (Class B Plan) and Class C shares (Class C Plan) pursuant to Rule 12b-1 under the 1940 Act. Pursuant to the Class B and Class C Plans, each Fund pays EVD amounts equal to 0.75% per annum of its average daily net assets attributable to Class B and Class C shares for providing ongoing distribution services and facilities to the respective Funds. Each Fund will automatically discontinue payments to EVD during any period in which there are no outstanding Uncovered Distribution Charges, which are equivalent to the sum of (i) 3% and 6.25% of the aggregate amount received by each Fund for Class B and Class C shares sold, respectively, plus (ii) interest calculated by applying the rate of 1% over the prevailing prime rate to the outstanding balance of Uncovered Distribution Charges of EVD of each respective class, reduced by the aggregate amount of contingent deferred sales charges (see Note 5) and amounts theretofore paid or payable to EVD by each respective class. For the year ended March 31, 2011, the Funds paid or accrued to EVD the following distribution fees, representing 0.75% of the average daily net assets of each Funds Class B and Class C shares: Massachusetts New Jersey New York Pennsylvania Limited Fund Limited Fund Limited Fund Limited Fund Class B Distribution Fees $ 2,149 $ 4,193 $ 11,862 $ 3,253 Class C Distribution Fees $112,244 $25,775 $209,784 $138,032 At March 31, 2011, the amounts of Uncovered Distribution Charges of EVD calculated under the Class B and Class C Plans were approximately as follows: Massachusetts New Jersey New York Pennsylvania Limited Fund Limited Fund Limited Fund Limited Fund Class B $ 612,000 $614,000 $ 923,000 $ 413,000 Class C $5,464,000 $217,000 $7,020,000 $6,866,000 The Class B and Class C Plans also authorize the Funds to make payments of service fees to EVD, financial intermediaries and other persons in amounts not exceeding 0.25% per annum of the average daily net assets attributable to that class. The Trustees approved service fee payments equal to 0.15% per annum of each Funds average daily net assets attributable to Class B and Class C shares. Service fees paid or accrued are for personal services and/or the maintenance of shareholder accounts. They are separate and distinct from the Class B and Class C sales commissions and distribution fees and, as such, are not subject to automatic discontinuance when there are no outstanding Uncovered Distribution Charges of EVD. Service fees paid or accrued for the year ended March 31, 2011 amounted to the following: Massachusetts New Jersey New York Pennsylvania Limited Fund Limited Fund Limited Fund Limited Fund Class B Service Fees $ 430 $ 838 $ 2,373 $ 651 Class C Service Fees $22,448 $5,155 $41,956 $27,606 5 Contingent Deferred Sales Charges A contingent deferred sales charge (CDSC) generally is imposed on redemptions of Class B shares made within four years of purchase and on redemptions of Class C shares made within one year of purchase. Class A shares may be subject to a 1% CDSC if redeemed within eighteen months of purchase (depending on the circumstances of purchase). Generally, the CDSC is based upon the lower of the net asset value at date of redemption or date of purchase. No charge is levied on shares acquired by reinvestment of dividends or capital gain distributions. The CDSC for Class B shares is imposed at declining rates that begin at 3% in the case of redemptions in the first year after purchase, declining half a percentage point in the second and third year 51 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Notes to Financial Statements  continued and one percentage point in the fourth year. Class C shares are subject to a 1% CDSC if redeemed within one year of purchase. No CDSC is levied on shares which have been sold to EVM or its affiliates or to their respective employees or clients and may be waived under certain other limited conditions. CDSCs received on Class B and Class C redemptions are paid to EVD to reduce the amount of Uncovered Distribution Charges calculated under each Funds Class B and Class C Plans. CDSCs received on Class B and Class C redemptions when no Uncovered Distribution Charges exist are credited to each Fund. For the year ended March 31, 2011, the Funds were informed that EVD received approximately the following amounts of CDSCs paid by Class A, Class B and Class C shareholders: Massachusetts New Jersey New York Pennsylvania Limited Fund Limited Fund Limited Fund Limited Fund Class A $1,300 $  $  $12,400 Class B $ 400 $ 2,600 $ 2,800 $ 800 Class C $ 700 $ 1,500 $ 3,300 $ 3,100 6 Purchases and Sales of Investments Purchases and sales of investments, other than short-term obligations, for the year ended March 31, 2011 were as follows: Massachusetts New Jersey New York Pennsylvania Limited Fund Limited Fund Limited Fund Limited Fund Purchases $ 1,041,845 $ 220,000 $ 7,894,460 $ 5,607,332 Sales $11,574,907 $11,090,351 $18,330,832 $12,095,639 7 Shares of Beneficial Interest Each Funds Declaration of Trust permits the Trustees to issue an unlimited number of full and fractional shares of beneficial interest (without par value). Such shares may be issued in a number of different series (such as the Funds) and classes. Transactions in Fund shares were as follows: Massachusetts Limited Fund Year Ended March 31, Class A Sales 727,236 999,405 Issued to shareholders electing to receive payments of distributions in Fund shares 112,740 122,445 Redemptions (1,615,323) (819,299) Exchange from Class B shares 27,564 47,364 Net increase (decrease) Year Ended March 31, Class B Sales 7,928 22,476 Issued to shareholders electing to receive payments of distributions in Fund shares 737 1,331 Redemptions (3,913) (20,807) Exchange to Class A shares (27,580) (47,392) Net decrease 52 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Notes to Financial Statements  continued Year Ended March 31, Class C Sales 216,540 330,825 Issued to shareholders electing to receive payments of distributions in Fund shares 26,720 27,469 Redemptions (362,331) (195,341) Net increase (decrease) Period Ended Class I March 31, 2011 Sales 3,137 Issued to shareholders electing to receive payments of distributions in Fund shares 5 Net increase New Jersey Limited Fund Year Ended March 31, Class A Sales 1,077,279 909,394 Issued to shareholders electing to receive payments of distributions in Fund shares 102,471 105,345 Redemptions (2,230,694) (553,338) Exchange from Class B shares 37,902 23,418 Net increase (decrease) Year Ended March 31, Class B Sales 36,645 26,889 Issued to shareholders electing to receive payments of distributions in Fund shares 1,036 1,295 Redemptions (21,215) (3,505) Exchange to Class A shares (37,890) (23,412) Net increase (decrease) Year Ended March 31, Class C Sales 115,680 294,181 Issued to shareholders electing to receive payments of distributions in Fund shares 7,780 4,130 Redemptions (123,366) (15,958) Net increase 94 53 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Notes to Financial Statements  continued Period Ended Class I March 31, 2011 Sales 99 Net increase 99 New York Limited Fund Year Ended March 31, Class A Sales 1,344,314 1,408,361 Issued to shareholders electing to receive payments of distributions in Fund shares 185,575 192,066 Redemptions (2,426,245) (1,267,850) Exchange from Class B shares 26,436 44,349 Net increase (decrease) Year Ended March 31, Class B Sales 16,607 69,454 Issued to shareholders electing to receive payments of distributions in Fund shares 2,542 3,345 Redemptions (20,963) (64,026) Exchange to Class A shares (26,449) (44,372) Net decrease Year Ended March 31, Class C Sales 446,798 810,949 Issued to shareholders electing to receive payments of distributions in Fund shares 50,662 49,421 Redemptions (736,891) (445,447) Net increase (decrease) Period Ended Class I March 31, 2011 Sales 10,057 Issued to shareholders electing to receive payments of distributions in Fund shares 67 Net increase 54 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Notes to Financial Statements  continued Pennsylvania Limited Fund Year Ended March 31, Class A Sales 949,147 1,493,917 Issued to shareholders electing to receive payments of distributions in Fund shares 121,295 105,591 Redemptions (1,742,215) (666,581) Exchange from Class B shares 3,938 62,511 Net increase (decrease) Year Ended March 31, Class B Sales 14,233 56,118 Issued to shareholders electing to receive payments of distributions in Fund shares 1,088 1,276 Redemptions (8,925) (8,929) Exchange to Class A shares (3,938) (62,497) Net increase (decrease) Year Ended March 31, Class C Sales 385,379 626,823 Issued to shareholders electing to receive payments of distributions in Fund shares 32,720 24,994 Redemptions (438,126) (270,929) Net increase (decrease) Period Ended Class I March 31, 2011 Sales 98 Net increase 98 Class I of Massachusetts Limited Fund, New Jersey Limited Fund, New York Limited Fund and Pennsylvania Limited Fund commenced operations on August 3, 2010. 55 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Notes to Financial Statements  continued 8 Federal Income Tax Basis of Investments The cost and unrealized appreciation (depreciation) of investments of each Fund at March 31, 2011, as determined on a federal income tax basis, were as follows: Massachusetts New Jersey New York Pennsylvania Limited Fund Limited Fund Limited Fund Limited Fund Aggregate cost $53,776,609 $37,835,784 $84,034,444 $56,113,275 Gross unrealized appreciation $ 3,013,818 $ 1,132,341 $ 3,503,705 $ 1,847,780 Gross unrealized depreciation (378,116) (213,916) (1,220,659) (935,900) Net unrealized appreciation $ 2,635,702 $ 918,425 $ 2,283,046 $ 911,880 9 Line of Credit The Funds participate with other portfolios and funds managed by EVM and its affiliates in a $450 million unsecured line of credit agreement with a group of banks. Borrowings are made by the Funds solely to facilitate the handling of unusual and/or unanticipated short-term cash requirements. Interest is charged to each Fund based on its borrowings at an amount above either the Eurodollar rate or Federal Funds rate. In addition, a fee computed at an annual rate of 0.10% on the daily unused portion of the line of credit is allocated among the participating portfolios and funds at the end of each quarter. Because the line of credit is not available exclusively to the Funds, a Fund may be unable to borrow some or all of its requested amounts at any particular time. The Funds did not have any significant borrowings or allocated fees during the year ended March 31, 2011. 10 Financial Instruments The Funds may trade in financial instruments with off-balance sheet risk in the normal course of their investing activities. These financial instruments may include financial futures contracts and may involve, to a varying degree, elements of risk in excess of the amounts recognized for financial statement purposes. The notional or contractual amounts of these instruments represent the investment a Fund has in particular classes of financial instruments and do not necessarily represent the amounts potentially subject to risk. The measurement of the risks associated with these instruments is meaningful only when all related and offsetting transactions are considered. A summary of obligations under these financial instruments at March 31, 2011 is as follows: Futures Contracts Net Unrealized Expiration Aggregate Appreciation Fund Date Contracts Position Cost Value (Depreciation) Massachusetts Limited 6/11 24 U.S. 10-Year Treasury Note Short $(2,862,955) $(2,856,750) $ 6,205 6/11 37 U.S. 30-Year Treasury Bond Short (4,445,144) (4,446,937) (1,793) New Jersey Limited 6/11 45 U.S. 10-Year Treasury Note Short $(5,347,460) $(5,356,407) $ (8,947) New York Limited 6/11 52 U.S. 10-Year Treasury Note Short $(6,201,240) $(6,189,625) $ 11,615 6/11 73 U.S. 30-Year Treasury Bond Short (8,770,393) (8,773,688) (3,295) Pennsylvania Limited 6/11 30 U.S. 30-Year Treasury Bond Short $(3,577,395) $(3,605,625) $(28,230) At March 31, 2011, the Funds had sufficient cash and/or securities to cover commitments under these contracts. Each Fund is subject to interest rate risk in the normal course of pursuing its investment objectives. Because the Funds hold fixed-rate bonds, the value of these bonds may decrease if interest rates rise. The Funds purchase and sell U.S. Treasury futures contracts to hedge against changes in interest rates. 56 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Notes to Financial Statements  continued The fair values of derivative instruments (not considered to be hedging instruments for accounting disclosure purposes) and whose primary underlying risk exposure is interest rate risk at March 31, 2011 were as follows: Massachusetts New Jersey New York Pennsylvania Limited Fund Limited Fund Limited Fund Limited Fund Asset Derivative: Futures Contracts $ 6,205 $  $11,615 $  Total $ 6,205 $  $11,615 $  Liability Derivative: Futures Contracts $(1,793) $(8,947) $ (3,295) $(28,230) Total $(1,793) $(8,947) $ (3,295) $(28,230) Amount represents cumulative unrealized appreciation (depreciation) on futures contracts in the Futures Contracts table above. Only the current days variation margin on open futures contracts is reported within the Statement of Assets and Liabilities as Receivable or Payable for variation margin, as applicable. The effect of derivative instruments (not considered to be hedging instruments for accounting disclosure purposes) on the Statement of Operations and whose primary underlying risk exposure is interest rate risk for the year ended March 31, 2011 was as follows: Massachusetts New Jersey New York Pennsylvania Limited Fund Limited Fund Limited Fund Limited Fund Realized Gain (Loss) on Derivatives Recognized in Income $(583,562) $(934,988) $(1,023,555) $(647,426) Change in Unrealized Appreciation (Depreciation) on Derivatives Recognized in Income $ 17,254 $ 24,111 $ 44,282 $ (17,621) Statement of Operations location: Net realized gain (loss)  Financial futures contracts. Statement of Operations location: Change in unrealized appreciation (depreciation)  Financial futures contracts. The average notional amounts of futures contracts outstanding during the year ended March 31, 2011, which are indicative of the volume of this derivative type, were approximately as follows: Massachusetts New Jersey New York Pennsylvania Limited Fund Limited Fund Limited Fund Limited Fund Average Notional Amount: Futures Contracts $5,062,000 $4,808,000 $10,308,000 $5,146,000 11 Fair Value Measurements Under generally accepted accounting principles for fair value measurements, a three-tier hierarchy to prioritize the assumptions, referred to as inputs, is used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including a funds own assumptions in determining the fair value of investments) In cases where the inputs used to measure fair value fall in different levels of the fair value hierarchy, the level disclosed is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 57 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Notes to Financial Statements  continued At March 31, 2011, the hierarchy of inputs used in valuing the Funds investments, which are carried at value, were as follows: Massachusetts Limited Fund Asset Description Level 1 Level 2 Level 3 Total Tax-Exempt Investments $  $56,412,311 $  $56,412,311 Total Investments $  $  Futures Contracts $ 6,205 $  $  $ 6,205 Total $ 6,205 $  Liability Description Futures Contracts $ (1,793) $  $  $ (1,793) Total $ (1,793) $  $  $ (1,793) New Jersey Limited Fund Asset Description Level 1 Level 2 Level 3 Total Tax-Exempt Investments $  $38,754,209 $  $38,754,209 Total Investments $  $  Liability Description Futures Contracts $ (8,947) $  $  $ (8,947) Total $ (8,947) $  $  $ (8,947) New York Limited Fund Asset Description Level 1 Level 2 Level 3 Total Tax-Exempt Investments $  $86,317,490 $  $86,317,490 Total Investments $  $  Futures Contracts $ 11,615 $  $  $ 11,615 Total $ 11,615 $  Liability Description Futures Contracts $ (3,295) $  $  $ (3,295) Total $ (3,295) $  $  $ (3,295) Pennsylvania Limited Fund Asset Description Level 1 Level 2 Level 3 Total Tax-Exempt Investments $  $57,025,155 $  $57,025,155 Total Investments $  $  Liability Description Futures Contracts $(28,230) $  $  $ (28,230) Total $  $  $ (28,230) 58 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Notes to Financial Statements  continued The Funds held no investments or other financial instruments as of March 31, 2010 whose fair value was determined using Level 3 inputs. At March 31, 2011, the value of investments transferred between Level 1 and Level 2, if any, during the year then ended was not significant. 12 Proposed Plan of Reorganization In March 2011, the Trustees of New Jersey Limited Fund approved an Agreement and Plan of Reorganization whereby Eaton Vance National Limited Maturity Municipal Income Fund (National Limited Fund) would acquire substantially all the assets and assume substantially all the liabilities of New Jersey Limited Fund in exchange for shares of National Limited Fund. The proposed reorganization is subject to approval by the shareholders of New Jersey Limited Fund. After the close of business on April 4, 2011, New Jersey Limited Fund was closed to new investors. 59 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Report of Independent Registered Public Accounting Firm To the Trustees of Eaton Vance Investment Trust and Shareholders of Eaton Vance Massachusetts Limited Maturity Municipal Income Fund, Eaton Vance New Jersey Limited Maturity Municipal Income Fund, Eaton Vance New York Limited Maturity Municipal Income Fund and Eaton Vance Pennsylvania Limited Maturity Municipal Income Fund: We have audited the accompanying statements of assets and liabilities of Eaton Vance Massachusetts Limited Maturity Municipal Income Fund, Eaton Vance New Jersey Limited Maturity Municipal Income Fund, Eaton Vance New York Limited Maturity Municipal Income Fund and Eaton Vance Pennsylvania Limited Maturity Municipal Income Fund (collectively, the Funds) (certain of the funds constituting Eaton Vance Investment Trust), including the portfolios of investments, as of March 31, 2011, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Funds are not required to have, nor were we engaged to perform, an audit of their internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of March 31, 2011, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Eaton Vance Massachusetts Limited Maturity Municipal Income Fund, Eaton Vance New Jersey Limited Maturity Municipal Income Fund, Eaton Vance New York Limited Maturity Municipal Income Fund and Eaton Vance Pennsylvania Limited Maturity Municipal Income Fund as of March 31, 2011, the results of their operations for the year then ended, the changes in their net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. DELOITTE & TOUCHE LLP Boston, Massachusetts May 16, 2011 60 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Federal Tax Information (Unaudited) The Form 1099-DIV you receive in January 2012 will show the tax status of all distributions paid to your account in calendar year 2011. Shareholders are advised to consult their own tax adviser with respect to the tax consequences of their investment in a Fund. As required by the Internal Revenue Code and/or regulations, shareholders must be notified within 60 days of a Funds fiscal year end regarding exempt-interest dividends. Exempt-Interest Dividends. The Funds designate the following percentages of dividends from net investment income as exempt-interest dividends. Massachusetts Limited Maturity Municipal Income Fund 99.74% New Jersey Limited Maturity Municipal Income Fund 99.47% New York Limited Maturity Municipal Income Fund 100.00% Pennsylvania Limited Maturity Municipal Income Fund 99.75% 61 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Management and Organization Fund Management. The Trustees of Eaton Vance Investment Trust (the Trust) are responsible for the overall management and supervision of the Trusts affairs. The Trustees and officers of the Trust are listed below. Except as indicated, each individual has held the office shown or other offices in the same company for the last five years. Trustees and officers of the Trust hold indefinite terms of office. The Noninterested Trustees consist of those Trustees who are not interested persons of the Trust, as that term is defined under the 1940 Act. The business address of each Trustee and officer is Two International Place, Boston, Massachusetts 02110. As used below, EVC refers to Eaton Vance Corp., EV refers to Eaton Vance, Inc., EVM refers to Eaton Vance Management, BMR refers to Boston Management and Research and EVD refers to Eaton Vance Distributors, Inc. EVC and EV are the corporate parent and trustee, respectively, of EVM and BMR. EVD is the Funds principal underwriter and a wholly-owned subsidiary of EVC. Each officer affiliated with Eaton Vance may hold a position with other Eaton Vance affiliates that is comparable to his or her position with EVM listed below. Each Trustee oversees 177 portfolios in the Eaton Vance Complex (including all master and feeder funds in a master feeder structure). Each officer serves as an officer of certain other Eaton Vance funds. Each Trustee and officer serves until his or her successor is elected. Position(s) with the Length of Principal Occupation(s) and Directorships Name and Year of Birth Trust Service During Past Five Years and Other Relevant Experience Interested Trustee Thomas E. Faust Jr. Trustee Since 2007 Chairman, Chief Executive Officer and President of EVC, Director and President of 1958 EV, Chief Executive Officer and President of EVM and BMR, and Director of EVD. Trustee and/or officer of 177 registered investment companies and 1 private investment company managed by EVM or BMR. Mr. Faust is an interested person because of his positions with EVM, BMR, EVD, EVC and EV, which are affiliates of the Trust. Directorships in the Last Five Years. (1) Director of EVC. Noninterested Trustees Benjamin C. Esty Trustee Since 2005 Roy and Elizabeth Simmons Professor of Business Administration and Finance Unit 1963 Head, Harvard University Graduate School of Business Administration. Directorships in the Last Five Years. (1) None. Allen R. Freedman Trustee Since 2007 Private Investor and Consultant. Former Chairman (2002-2004) and a Director 1940 (1983-2004) of Systems & Computer Technology Corp. (provider of software to higher education). Formerly, a Director of Loring Ward International (fund distributor) (2005-2007). Formerly, Chairman and a Director of Indus International, Inc. (provider of enterprise management software to the power generating industry) (2005-2007). Directorships in the Last Five Years. (1) Director of Assurant, Inc. (insurance provider) and Stonemor Partners, L.P. (owner and operator of cemeteries). William H. Park Trustee Since 2003 Chief Financial Officer, Aveon Group L.P. (an investment management firm) (since 1947 2010). Formerly, Vice Chairman, Commercial Industrial Finance Corp. (specialty finance company) (2006-2010). Formerly, President and Chief Executive Officer, Prizm Capital Management, LLC (investment management firm) (2002-2005). Formerly, Executive Vice President and Chief Financial Officer, United Asset Management Corporation (an institutional investment management firm) (1982-2001). Formerly, Senior Manager, Price Waterhouse (now PricewaterhouseCoopers) (an independent registered public accounting firm) (1972-1981). Directorships in the Last Five Years. (1) None. Ronald A. Pearlman Trustee Since 2003 Professor of Law, Georgetown University Law Center. Formerly, Deputy Assistant 1940 Secretary (Tax Policy) and Assistant Secretary (Tax Policy), U.S. Department of the Treasury (1983-1985). Formerly, Chief of Staff, Joint Committee on Taxation, U.S. Congress (1988-1990). Directorships in the Last Five Years. (1) None. 62 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 Management and Organization  continued Position(s) with the Length of Principal Occupation(s) and Directorships Name and Year of Birth Trust Service During Past Five Years and Other Relevant Experience Noninterested Trustees (continued) Helen Frame Peters Trustee Since 2008 Professor of Finance, Carroll School of Management, Boston College. Formerly, Dean, 1948 Carroll School of Management, Boston College (2000-2002). Formerly, Chief Investment Officer, Fixed Income, Scudder Kemper Investments (investment management firm) (1998-1999). Formerly, Chief Investment Officer, Equity and Fixed Income, Colonial Management Associates (investment management firm) (1991-1998). Directorships in the Last Five Years. (1) Director of BJs Wholesale Club, Inc. (wholesale club retailer). Formerly, Trustee of SPDR Index Shares Funds and SPDR Series Trust (exchange traded funds) (2000-2009). Formerly, Director of Federal Home Loan Bank of Boston (a bank for banks) (2007-2009). Lynn A. Stout Trustee Since 1998 Paul Hastings Professor of Corporate and Securities Law (since 2006) and Professor 1957 of Law (2001-2006), University of California at Los Angeles School of Law. Professor Stout teaches classes in corporate law and securities regulation and is the author of numerous academic and professional papers on these areas. Directorships in the Last Five Years. (1) None. Ralph F. Verni Chairman of Chairman of the Consultant and private investor. Formerly, Chief Investment Officer (1982-1992), 1943 the Board Board since Chief Financial Officer (1988-1990) and Director (1982-1992), New England Life. and Trustee 2007 and Formerly, Chairperson, New England Mutual Funds (1982-1992). Formerly, Trustee since President and Chief Executive Officer, State Street Management & Research 2005 (1992-2000). Formerly, Chairperson, State Street Research Mutual Funds (1992-2000). Formerly, Director, W.P. Carey, LLC (1998-2004) and First Pioneer Farm Credit Corp. (2002-2006). Directorships in the Last Five Years. (1) None. Principal Officers who are not Trustees Position(s) with the Length of Principal Occupation(s) Name and Year of Birth Trust Service During Past Five Years Cynthia J. Clemson President Since 2005 Vice President of EVM and BMR. 1963 Payson F. Swaffield Vice President Since 2011 Chief Income Investment Officer of EVC. Vice President of EVM and BMR. 1956 Barbara E. Campbell Treasurer Since 2005 Vice President of EVM and BMR. 1957 Maureen A. Gemma Vice President, Vice President Vice President of EVM and BMR. 1960 Secretary and since 2011, Chief Legal Officer Secretary since 2007 and Chief Legal Officer since 2008 Paul M. ONeil Chief Compliance Since 2004 Vice President of EVM and BMR. 1953 Officer During their respective tenures, the Trustees also served as trustees of one or more of the following Eaton Vance funds (which operated in the years noted): Eaton Vance Credit Opportunities Fund (launched in 2005 and terminated in 2010); Eaton Vance Insured Florida Plus Municipal Bond Fund (launched in 2002 and terminated in 2009); and Eaton Vance National Municipal Income Trust (launched in 1998 and terminated in 2009). The SAI for the Funds includes additional information about the Trustees and officers of the Funds and can be obtained without charge on Eaton Vances website at www.eatonvance.com or by calling 1-800-262-1122. 63 Eaton Vance Limited Maturity Municipal Income Funds March 31, 2011 IMPORTANT NOTICES Privacy. The Eaton Vance organization is committed to ensuring your financial privacy. Each of the financial institutions identified below has in effect the following policy (Privacy Policy) with respect to nonpublic personal information about its customers: Only such information received from you, through application forms or otherwise, and information about your Eaton Vance fund transactions will be collected. This may include information such as name, address, social security number, tax status, account balances and transactions. None of such information about you (or former customers) will be disclosed to anyone, except as permitted by law (which includes disclosure to employees necessary to service your account). In the normal course of servicing a customers account, Eaton Vance may share information with unaffiliated third parties that perform various required services such as transfer agents, custodians and broker/dealers. Policies and procedures (including physical, electronic and procedural safeguards) are in place that are designed to protect the confidentiality of such information. We reserve the right to change our Privacy Policy at any time upon proper notification to you. Customers may want to review our Privacy Policy periodically for changes by accessing the link on our homepage: www.eatonvance.com. Our pledge of privacy applies to the following entities within the Eaton Vance organization: the Eaton Vance Family of Funds, Eaton Vance Management, Eaton Vance Investment Counsel, Boston Management and Research, and Eaton Vance Distributors, Inc. Our Privacy Policy applies only to those Eaton Vance customers who are individuals and who have a direct relationship with us. If a customers account (i.e., fund shares) is held in the name of a third-party financial adviser/broker-dealer, it is likely that only such advisers privacy policies apply to the customer. This notice supersedes all previously issued privacy disclosures. For more information about Eaton Vances Privacy Policy, please call 1-800-262-1122. Delivery of Shareholder Documents. The Securities and Exchange Commission (the SEC) permits funds to deliver only one copy of shareholder documents, including prospectuses, proxy statements and shareholder reports, to fund investors with multiple accounts at the same residential or post office box address. This practice is often called householding and it helps eliminate duplicate mailings to shareholders. Eaton Vance, or your financial adviser, may household the mailing of your documents indefinitely unless you instruct Eaton Vance, or your financial adviser, otherwise. If you would prefer that your Eaton Vance documents not be householded, please contact Eaton Vance at 1-800-262-1122, or contact your financial adviser. Your instructions that householding not apply to delivery of your Eaton Vance documents will be effective within 30 days of receipt by Eaton Vance or your financial adviser. Portfolio Holdings. Each Eaton Vance Fund and its underlying Portfolio(s) (if applicable) will file a schedule of portfolio holdings on Form N-Q with the SEC for the first and third quarters of each fiscal year. The Form N-Q will be available on the Eaton Vance website at www.eatonvance.com, by calling Eaton Vance at 1-800-262-1122 or in the EDGAR database on the SECs website at www.sec.gov. Form N-Q may also be reviewed and copied at the SECs public reference room in Washington, D.C. (call 1-800-732-0330 for information on the operation of the public reference room). Proxy Voting. From time to time, funds are required to vote proxies related to the securities held by the funds. The Eaton Vance Funds or their underlying Portfolios (if applicable) vote proxies according to a set of policies and procedures approved by the Funds and Portfolios Boards. You may obtain a description of these policies and procedures and information on how the Funds or Portfolios voted proxies relating to portfolio securities during the most recent 12-month period ended June 30, without charge, upon request, by calling 1-800-262-1122 and by accessing the SECs website at www.sec.gov. 64 Investment Adviser Transfer Agent Boston Management and Research BNY Mellon Investment Servicing (US) Inc. Two International Place Attn: Eaton Vance Funds Boston, MA 02110 P.O. Box 9653 Providence, RI 02940-9653 (800) 262-1122 Administrator Eaton Vance Management Two International Place Independent Registered Public Accounting Firm Boston, MA 02110 Deloitte & Touche LLP 200 Berkeley Street Boston, MA 02116-5022 Principal Underwriter* Eaton Vance Distributors, Inc. Two International Place Fund Offices Boston, MA 02110 Two International Place (617) 482-8260 Boston, MA 02110 Custodian State Street Bank and Trust Company 200 Clarendon Street Boston, MA 02116 * FINRA BrokerCheck . Investors may check the background of their Investment Professional by contacting the Financial Industry Regulatory Authority (FINRA). FINRA BrokerCheck is a free tool to help investors check the professional background of current and former FINRA-registered securities firms and brokers. FINRA BrokerCheck is available by calling 1-800-289-9999 and at www.FINRA.org. The FINRA BrokerCheck brochure describing this program is available to investors at www.FINRA.org. 442-5/11 5LTFSRC
